


Exhibit 10.25

 

[g11173ko01i001.gif]

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

THIRD AMENDED AND RESTATED LICENSE AGREEMENT

 

THIS THIRD AMENDED AND RESTATED LICENSE AGREEMENT (this “AGREEMENT”), dated as
of March 14, 2013 (the “THIRD AMENDMENT EFFECTIVE DATE”), by and between YALE
UNIVERSITY, a corporation organized and existing under and by virtue of a
charter granted by the general assembly of the Colony and State of Connecticut
and located in New Haven, Connecticut (“YALE”), and KOLLTAN
PHARMACEUTICALS, INC., a corporation organized and existing under the laws of
the State of Delaware, and with principal offices located at 300 George Street,
New Haven, CT 06511 (“LICENSEE”) is effective as of the THIRD AMENDMENT
EFFECTIVE DATE.

 

R E C I T A L S:

 

WHEREAS, in the course of research conducted under YALE auspices, Dr. Joseph
Schlessinger, an employee of YALE (“SCHLESSINGER”), and the other inventors
performing research under SCHLESSINGER’s immediate supervision (together with
any and all people from time to time performing research under SCHLESSINGER’s
immediate supervision at YALE, the “SCHLESSINGER LAB”) and Dr. Irit Lax, an
employee of YALE (“LAX”), and the other inventors performing research under
LAX’s immediate supervision, in the course of studying RTK biology, have
produced and may continue to produce compositions of matter, know-how, methods,
data and intellectual property that have and may continue to lead to the
discovery and development of active substances that may induce, prevent, modify
or otherwise modulate the activation of an RTK for the purpose of diagnosing,
preventing or treating a disease or condition (the “INVENTIONS”);

 

WHEREAS, as of the THIRD AMENDMENT EFFECTIVE DATE, SCHLESSINGER serves on the
LICENSEE Board of Directors and the LICENSEE Scientific Advisory Board, and as a
paid consultant to LICENSEE;

 

WHEREAS, YALE permits its faculty such as SCHLESSINGER to engage in consulting
consistent with YALE policies such as the Yale University Patent Policy, and
LICENSEE acknowledges that SCHLESSINGER’s involvement with LICENSEE is subject
to the Yale University Patent Policy;

 

WHEREAS, YALE wishes to have the INVENTIONS and any resulting patents
commercialized to benefit the public good;

 

WHEREAS, to induce YALE to enter into this AGREEMENT, LICENSEE has represented
that it has been formed for the purpose of developing and commercializing
PRODUCTS IN CLASS or LICENSED METHODS and that it intends to develop the skill
and expertise to seek to develop and commercialize the PRODUCTS IN CLASS or
LICENSED METHODS for public use in the LICENSED TERRITORY;

 

--------------------------------------------------------------------------------


 

WHEREAS, YALE is willing to grant a license to LICENSEE, subject to the terms
and conditions of this AGREEMENT;

 

WHEREAS, YALE and LICENSEE have previously entered into an Exclusive License
Agreement (the “ORIGINAL LICENSE AGREEMENT”), dated May 30, 2008 (the “ORIGINAL
LICENSE AGREEMENT EFFECTIVE DATE”);

 

WHEREAS, YALE and LICENSEE have previously entered into an Amended and Restated
Exclusive License Agreement (the “AMENDED AND RESTATED LICENSE AGREEMENT”),
dated November 23, 2010;

 

WHEREAS, YALE and LICENSEE have previously entered into a Second Amended and
Restated Exclusive License Agreement (the “SECOND AMENDED AND RESTATED LICENSE
AGREEMENT”), dated December 23, 2011(the “EFFECTIVE DATE”) and they now wish to
amend and restate the SECOND AMENDED AND RESTATED LICENSE AGREEMENT in its
entirety; and

 

WHEREAS, in order to minimize potential disagreements between the parties as to
the genesis of unpatented know-how, materials and methods incorporated by
LICENSEE into its RTK PRODUCTS during periods when SCHLESSINGER is MEANINGFULLY
INVOLVED AT KOLLTAN and MEANINGFULLY INVOLVED AT YALE, the parties have agreed
that certain RTK PRODUCTS developed by Kolltan during such period shall be
deemed PRODUCTS IN CLASS under this AGREEMENT;

 

NOW THEREFORE, in consideration of these statements and mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge, YALE and LICENSEE agree to
the terms of this AGREEMENT.

 

ARTICLE 1          REPRESENTATIONS AND WARRANTIES

 

1.1.         LICENSEE represents and warrants to YALE as follows:

 

(a)           LICENSEE is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware; has all corporate power
to carry on its business as presently conducted and to own and operate its
properties and assets;

 

(b)           The execution, delivery and performance by LICENSEE of this
AGREEMENT have been duly authorized by all necessary corporate action by
LICENSEE;

 

(c)           There is no pending or, to LICENSEE’s knowledge, threatened
litigation involving LICENSEE which would have any material adverse effect on
this AGREEMENT or on LICENSEE’s ability to perform its obligations hereunder;
and

 

(d)           There is no indenture, contract or other agreement to which
LICENSEE is a party or by which LICENSEE is bound which prohibits or would
prohibit the execution and delivery by LICENSEE of this AGREEMENT or the
performance or observance by LICENSEE of any material term of provision of this
AGREEMENT.

 

2

--------------------------------------------------------------------------------


 

1.2.         YALE represents and warrants to LICENSEE as follows:

 

(a)           The execution, delivery and performance by YALE of this AGREEMENT
have been duly authorized by all necessary requisite action on the part of YALE
and YALE has all right, power and authority necessary to grant the LICENSE and
to perform its obligations hereunder;

 

(b)           There is no pending or, to YALE’s knowledge, threatened patent or
contract litigation involving YALE which would have any material adverse effect
on this AGREEMENT or on YALE’s ability to perform its obligations hereunder;

 

(c)           There is no indenture, contract or other agreement to which YALE
is a party or by which YALE is bound which prohibits or would prohibit the
execution and delivery by YALE of this AGREEMENT or the performance or
observance by YALE of any material term or provision of this AGREEMENT;

 

(d)

 

(i)            YALE holds all right, title and interest in and to the LICENSED
PATENTS existing as of the EFFECTIVE DATE and is the sole and exclusive owner
thereof, subject only to the rights, if any, of the United States government and
its agencies, as specified in Section 3.5; and

 

(ii)           Except as set forth on Appendix D, YALE has adequate right, title
and interest in and to the LICENSED KNOW-HOW, LICENSED MATERIALS and LICENSED
METHODS existing as of the EFFECTIVE DATE sufficient to grant the LICENSE
thereof to LICENSEE under this AGREEMENT and LICENSEE does not have and will not
have any present or future obligations to any third party arising out of such
grant; and

 

(iii)          Except as set forth on Appendix D, as of the EFFECTIVE DATE,
neither YALE’s Office of Cooperative Research, SCHLESSINGER nor LAX has received
written notice of, and has no reasonable knowledge of any basis for, any claim
that the use by LICENSEE of TECHNOLOGY, if and to the extent such use is known
to YALE’s Office of Cooperative Research, SCHLESSINGER or LAX, infringes on any
patent or misappropriates any other intellectual property or ownership right of
any third party; and

 

(e)

 

(i)            Except to the extent such LICENSED PATENTS have been invented or
co-invented by an individual who is not SCHLESSINGER, LAX, or an employee in the
SCHLESSINGER LAB or the LAX LAB, YALE will hold all right, title and interest in
and to the LICENSED PATENTS that arise after the EFFECTIVE DATE and YALE will be
the sole and exclusive owner thereof, subject only to the rights, if any, of the
United States government and its agencies, as specified in Section 3.5; and

 

(ii)           YALE will have adequate right, title and interest in and to the
LICENSED PATENTS (to the extent such LICENSED PATENTS have been invented or
co-invented by an individual who is not SCHLESSINGER, LAX, or an employee in the
SCHLESSINGER LAB or the LAX LAB) and LICENSED MATERIALS that arise after the
EFFECTIVE DATE, in each case sufficient to grant the LICENSE thereof to LICENSEE
under this AGREEMENT and, except as YALE may inform LICENSEE in writing upon the
provision of any such LICENSED MATERIALS to LICENSEE, LICENSEE will not have any
present or future obligations to any third party arising out of such grant with
respect to such LICENSED PATENTS or LICENSED MATERIALS; and

 

3

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

(f)            YALE will promptly notify LICENSEE in writing if, after the
EFFECTIVE DATE, YALE’s Office of Cooperative Research, SCHLESSINGER or LAX
receives written notice of, or has reasonable knowledge of any basis for, any
claim that the use by LICENSEE of TECHNOLOGY, if and to the extent such use is
known to YALE’s Office of Cooperative Research, SCHLESSINGER or LAX, infringes
on any patent or misappropriates any other intellectual property or ownership
right of any third party relating to RTK TECHNOLOGY; and

 

(g)           So as to minimize the chances of any future disputes, YALE will
use good faith reasonable efforts to segregate any work SCHLESSINGER or LAX may
undertake with respect to [**]-FUNDED PATENTS, and intellectual property related
thereto, from any other work SCHLESSINGER or LAX may undertake with respect to
RTK TECHNOLOGY and RTK PRODUCTS; and

 

(h)           Each YALE employee who is an inventor of potentially patentable
intellectual property licensed pursuant to this AGREEMENT has agreed to assign
to YALE (and, in the case of such potentially patentable intellectual property
existing as of the EFFECTIVE DATE, has assigned to YALE), by written instrument
sufficient in form, scope and substance for such purpose, all of such inventor’s
right, title and interest in and to such potentially patentable intellectual
property and any resulting patents.

 

ARTICLE 2          DEFINITIONS

 

The following terms used in this AGREEMENT shall be defined as set forth below:

 

2.1.         “AFFILIATE” shall mean any entity or person that directly or
indirectly controls, is controlled by or is under common control with LICENSEE. 
For purposes of this definition, “control” means possession of the power to
direct the management of such entity or person, whether through ownership of
more than fifty percent (50%) of voting securities, by contract or otherwise.

 

2.2.         “APPROVED PRODUCT” shall mean a PRODUCT, the sale, marketing, and
use of which in humans (or other animals) has been approved by the FDA, or, as
to a PRODUCT sold, marketed, or used in a country other than the United States,
that has been approved to the extent necessary by the comparable required
government authority in such country.

 

2.3.         “CHANGE OF CONTROL” shall mean:

 

(a)           any consolidation, merger, combination, reorganization or other
business combination transaction to which LICENSEE is a party and in which
LICENSEE is not the surviving entity; or

 

(b)           (i) all of the outstanding shares of voting stock of LICENSEE are
exchanged for or changed into other stock or securities, cash, financial vehicle
and/or any other property and (ii) persons who were stockholders of LICENSEE
immediately prior to such exchange or change do not hold securities entitled to
at least 50% of the voting power of the entity surviving such exchange or change
or the entity into whose securities for or into which the voting stock of
LICENSEE is exchanged or changed; or

 

4

--------------------------------------------------------------------------------


 

(c)           a sale or other disposition (other than by license and/or
sublicense) of all or substantially all of the assets of LICENSEE for cash,
securities or other property;

 

and in any such case in the preceding clause (a), (b) or (c) the surviving
entity in such transaction (if LICENSEE is not the surviving entity) or LICENSEE
and the entity of which LICENSEE shall have become an AFFILIATE in such
transaction or the person who shall have purchased or otherwise acquired all or
substantially all of LICENSEE’s assets, as the case may be, shall meet all of
the following:

 

1.             immediately after such transaction, shall have cash and cash
equivalent assets at least equal to $200 million, determined on a pro forma
consolidated basis; and

 

2.             during the two fiscal years immediately preceding such
transaction, shall have had positive cash flow, determined on a pro forma
consolidated basis; and

 

3.             immediately after such transaction, the amount of its cash and
cash equivalent assets shall equal at least twice its cash requirements for the
12 consecutive full calendar months immediately following such transaction,
determined on a pro forma consolidated basis.

 

2.4.         “CLAIMS” is defined in Section 14.1.

 

2.5.         “CONFIDENTIAL INFORMATION” shall mean all information disclosed by
one party to the other during the negotiation of or under this AGREEMENT, the
SECOND AMENDED AND RESTATED LICENSE AGREEMENT, the AMENDED AND RESTATED LICENSE
AGREEMENT or the ORIGINAL LICENSE AGREEMENT in any manner, whether in writing or
orally, visually or in tangible form, that relates to the TECHNOLOGY or this
AGREEMENT or the SECOND AMENDED AND RESTATED LICENSE AGREEMENT or the AMENDED
AND RESTATED LICENSE AGREEMENT or the ORIGINAL LICENSE AGREEMENT, unless such
information is subject to an exception described in Section 8.2 and shall
include the terms of any sublicense or proposed sublicense and any information
or reports of or about any SUBLICENSEE that LICENSEE may from time to time
provide to YALE pursuant to this AGREEMENT; provided, however, that CONFIDENTIAL
INFORMATION that is disclosed in tangible form shall be marked “Confidential” at
the time of disclosure and CONFIDENTIAL INFORMATION that is disclosed orally or
visually shall be identified as confidential within thirty (30) days after the
time of disclosure and subsequently reduced to writing, marked confidential and
delivered to the other party within thirty (30)  days of such disclosure. 
CONFIDENTIAL INFORMATION shall include, without limitation, materials, know-how
and data, technical or non-technical, inventions, methods and processes, whether
or not patentable and all information provided by LICENSEE to YALE pursuant to
Sections 7.3 and 9.3.  Notwithstanding anything in this Section, CONFIDENTIAL
INFORMATION shall be deemed to include any scientific data, information or
know-how that a reasonable scientist would believe is confidential, whether in
written, oral, visual or tangible form, disclosed by LICENSEE to SCHLESSINGER or
LAX, unless such information is subject to an exception described in
Section 8.2.

 

5

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

2.6.         “DESIGNATED THIRD PARTY RTK PRODUCT” shall mean an RTK PRODUCT
where LICENSEE acquired or in-licensed from a third party (i.e., a party other
than YALE) intellectual property claiming such RTK PRODUCT and either:

 

(a)           Such RTK PRODUCT is (or another RTK PRODUCT against the same RTK
and acquired or in-licensed from the same source is) the subject of an IND, or
similar filing outside the United States, either at the time of such acquisition
or in-license or within six (6) months thereafter (an “IND PRODUCT”); or

 

(b)           Such RTK PRODUCT is not an IND PRODUCT, and, subsequent to such
acquisition or in-licensing, LICENSEE does not file a patent application listing
one or more LICENSEE employees as inventors where such patent application claims
the composition of matter or method of use of such RTK PRODUCT;

 

provided, however, if, in the case of (a) or (b) above, (x) prior to such
acquisition or in-licensing, LICENSEE has filed a patent application listing one
or more LICENSEE employees as inventors where such patent application claims the
composition of matter of such RTK PRODUCT or (y) after such acquisition or
in-licensing, LICENSEE conducts (or contracts with a third party to conduct on
behalf of LICENSEE) pre-clinical or clinical development on such RTK PRODUCT,
then (in the case of (x) or (y)), such RTK PRODUCT shall not be a DESIGNATED
THIRD PARTY RTK PRODUCT.

 

2.7.         “EARNED ROYALTY” is defined in Section 6.1.

 

2.8.         “EFFECTIVE DATE” shall mean have the meaning set forth in the
recitals of this AGREEMENT.

 

2.9.         “FDA” shall mean the United States Food and Drug Administration or
any comparable governmental agency in any territory with regulatory authority in
or for a country or group of countries other than the United States.

 

2.10.       “FEDERAL PATENT POLICY” is defined in Section 3.5.

 

2.11.       “FIRST SALE” shall mean the first sale to a third party of any
PRODUCT IN CLASS in any country in which such product is an APPROVED PRODUCT, or
the first sale to a third party of a service using a LICENSED METHOD.  For the
avoidance of doubt, if LICENSEE is providing services to a third party in the
context of a sublicense of the TECHNOLOGY or a drug development collaboration
with such third party, the provision of such services shall not qualify as a
FIRST SALE.

 

2.12.       “GAAP” is defined in Section 9.3

 

2.13.       “[**]-FUNDED PATENTS” shall mean any United States or foreign patent
application(s) and patents(s) filed by or on behalf of YALE during the TERM that
claim RTK TECHNOLOGY, where such RTK TECHNOLOGY is made, created, developed,
discovered, conceived or first reduced to practice by or on behalf of
SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX LAB and such activities
(i.e., the making, creation, development, discovery, conception or first
reduction to practice of such RTK TECHNOLOGY)

 

6

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

are funded in whole or in part by [**] pursuant to an agreement between [**] and
YALE in effect as of the EFFECTIVE DATE.  To the extent that YALE has the right
with respect to such patent applications or patents to grant rights to parties
other than [**], such rights held by YALE shall not be deemed to be [**]-FUNDED
PATENTS and shall thus be included in the definition of LICENSED PATENTS (to the
extent such rights would otherwise fall within the definition of LICENSED
PATENTS).  In order to establish clarity, when any patent application that is a
[**]-FUNDED PATENT publishes, YALE shall notify LICENSEE within thirty (30) days
of the date of such publication.

 

2.14.       “IND” shall mean an Investigational New Drug and/or Diagnostic
application filed with the FDA prior to beginning clinical trials in humans (or
other animals) in the United States or in or for any country or group of
countries outside the United States.

 

2.15.       “IND APPROVAL” shall mean approval of an IND filed with the FDA.

 

2.16.       “INDEMNIFIED PERSONS” is defined in Section 14.1.

 

2.17.       “INVENTIONS” is defined in the recitals to this AGREEMENT.

 

2.18.       “INSOLVENT” shall mean that that LICENSEE (i) has admitted in
writing its inability to pay its debts generally when due or (ii) has commenced
bankruptcy, reorganization, receivership or insolvency proceedings, or any other
proceeding under any Federal, state or other law for the relief of debtors.

 

2.19.       “KOLLTAN PATENTS” shall mean:

 

(a)           the United States or foreign patent application(s) and
patents(s) listed in Appendix F;

 

(b)           any United States or foreign patent application(s) and
patents(s) filed by or on behalf of LICENSEE after the EFFECTIVE DATE that claim
RTK TECHNOLOGY, where the RTK TECHNOLOGY claimed in such patent
application(s) or patents(s) was made, created, developed, discovered, conceived
or first reduced to practice by a LICENSEE employee while SCHLESSINGER is or was
MEANINGFULLY INVOLVED AT YALE and MEANINGFULLY INVOLVED AT KOLLTAN;

 

(c)           any continuations, divisionals, and continuations-in-part, and
continued prosecution application(s), to the extent the claims of any such
patent or patent application are directed to subject matter specifically
described in the patent applications described in clause (a) or (b);

 

(d)           any reissues, re-examinations, renewals, or extensions of patent
applications or patents described in clause (a), (b) or (c), or substitutes
therefor; and

 

(e)           the relevant international equivalents of any of the patents or
patent applications described in clause (a), (b), (c) or (d).

 

Appendix F is incorporated into this AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

2.20.       “LAX” is defined in the recitals to this AGREEMENT.

 

2.21.       “LAX LAB” shall mean LAX, and any other individuals performing
research from time to time under LAX’s immediate supervision at YALE, for so
long as LICENSEE provides the RESEARCH SUPPORT described in Section 3.4(b).  .

 

2.22.       “LICENSE” is defined in Section 3.4.

 

2.23.       “LICENSED KNOW-HOW” shall mean (i) except as set forth on Appendix
D, any inventions (other than LICENSED PATENTS) and any information, know-how,
technical and non-technical data, processes and any drawings, plans, diagrams,
specifications, and/or other documents or data forms containing such information
(collectively, the “KNOW-HOW”), discovered, developed or acquired by or on
behalf of SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX LAB (including, for
the avoidance of doubt, under the RESEARCH AGREEMENT), in each case prior to or
after the ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE, that may be used for the
discovery, development, selection, improvement of, or use as, an RTK PRODUCT or
LICENSED METHOD; and (ii) the VISITING SCIENTIST IP, that: (x) in the case of
both (i) and (ii), is not claimed in a LICENSED PATENT and (y) in the case of
(i) only, is disclosed to LICENSEE by SCHLESSINGER, LAX, the SCHLESSINGER LAB or
the LAX LAB and that, with respect to such KNOW-HOW that is discovered,
developed or acquired after the EFFECTIVE DATE, is discovered, developed or
acquired while SCHLESSINGER is or was MEANINGFULLY INVOLVED AT YALE and
MEANINGFULLY INVOLVED AT KOLLTAN.

 

2.24.       “LICENSED MATERIALS” shall mean, except as set forth on Appendix D,
tangible materials (including, but not limited to, pharmaceutical, chemical and
biochemical products) (collectively, the “MATERIALS”) discovered, developed or
acquired by or on behalf of SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX
LAB (including, for the avoidance of doubt, under the RESEARCH AGREEMENT) prior
to or after the ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE that may be used for
the discovery, development, selection, improvement of or use as an RTK PRODUCT
or LICENSED METHOD, that is provided to LICENSEE by SCHLESSINGER, LAX, the
SCHLESSINGER LAB or the LAX LAB and that, with respect to such materials that
are discovered, developed or acquired after the EFFECTIVE DATE, are discovered,
developed or acquired while SCHLESSINGER is or was MEANINGFULLY INVOLVED AT YALE
and MEANINGFULLY INVOLVED AT KOLLTAN.  To the extent that any materials provided
by SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX LAB to LICENSEE after the
EFFECTIVE DATE are not owned 100% by YALE, YALE shall, at the time such
materials are provided to LICENSEE, notify LICENSEE of such fact in writing
(with such notice identifying the source of such materials and which other
party(ies) might have an ownership interest in such materials) and this
definition shall only apply to the extent of YALE’s ownership interest in such
materials.  It is the parties’ intention, promptly following the EFFECTIVE DATE,
to enter into a material transfer agreement to establish other terms and
conditions with respect to tangible materials transferred between the parties.

 

2.25.       “LICENSED METHODS” shall mean any method, procedure, service or
process (collectively, the “METHODS”), discovered, developed or acquired by or
on behalf of

 

8

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX LAB, whether existing on or
after the ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE, the practice of which, in
the absence of a license from YALE, would infringe a VALID CLAIM of a LICENSED
PATENT or which uses or is derived from LICENSED KNOW-HOW, LICENSED MATERIALS,
and/or the LICENSED PATENTS, in each case that is disclosed to LICENSEE by
SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX LAB and, that, with respect
to such methods that are discovered, developed or acquired after the EFFECTIVE
DATE, are discovered, developed or acquired while SCHLESSINGER is or was
MEANINGFULLY INVOLVED AT YALE and MEANINGFULLY INVOLVED AT KOLLTAN.  To the
extent that any METHODS provided by SCHLESSINGER, LAX, the SCHLESSINGER LAB or
the LAX LAB to LICENSEE after the EFFECTIVE DATE are not owned 100% by YALE,
YALE shall, at the time such METHODS are provided to LICENSEE, notify LICENSEE
of such fact in writing (with such notice identifying the source of such METHODS
and which other party(ies) might have an ownership interest in such METHODS) and
this definition shall only apply to the extent of YALE’s ownership interest in
such METHODS.

 

2.26.       “LICENSED PATENTS” shall mean:

 

(a)           the United States or foreign patent application(s) and
patents(s) listed in Appendix A and owned by YALE during the TERM;

 

(b)           to the full extent owned or controlled (with the ability to grant
licenses or sublicenses) by YALE, any United States or foreign patent
application(s) and patents(s) filed by or on behalf of YALE after the EFFECTIVE
DATE that claim RTK TECHNOLOGY, (i) where such RTK TECHNOLOGY is made, created,
developed, discovered, conceived or first reduced to practice by or on behalf of
SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX LAB (including, for the
avoidance of doubt, under the RESEARCH AGREEMENT) and, (ii) solely with respect
to United States or foreign patent application(s) and patents(s) filed after the
EFFECTIVE DATE and not arising under the RESEARCH AGREEMENT, where the RTK
TECHNOLOGY claimed in such patent application(s) or patents(s) was made,
created, developed, discovered, conceived or first reduced to practice while
SCHLESSINGER is or was MEANINGFULLY INVOLVED AT YALE and MEANINGFULLY INVOLVED
AT KOLLTAN; but in all cases excluding the [**]-FUNDED PATENTS;

 

(c)           any continuations, divisionals, and continuations-in-part, and
continued prosecution application(s), to the extent the claims of any such
patent or patent application are directed to subject matter specifically
described in the patent applications described in clause (a) or (b);

 

(d)           any reissues, re-examinations, renewals, or extensions of patent
applications or patents described in clause (a), (b) or (c), or substitutes
therefor; and

 

(e)           the relevant international equivalents of any of the patents or
patent applications described in clause (a), (b), (c) or (d).

 

Appendix A is incorporated into this AGREEMENT.

 

2.27.       “LICENSED TERRITORY” shall mean Worldwide.

 

2.28.       “LMR” is defined in Section 5.2.

 

2.29.       “MEANINGFULLY INVOLVED AT KOLLTAN” shall mean a situation whereby
SCHLESSINGER has an active consulting agreement with LICENSEE, or is a member of
the Scientific Advisory Board of LICENSEE, or has a similar arrangement whereby

 

9

--------------------------------------------------------------------------------

 

SCHLESSINGER provides advice on a regular basis to LICENSEE.  For the avoidance
of doubt, and without limiting the foregoing, the parties agree that
SCHLESSINGER has been MEANINGFULLY INVOLVED AT KOLLTAN from the date LICENSEE
was incorporated (i.e., November, 2007) through the EFFECTIVE DATE.

 

2.30.       “MEANINGFULLY INVOLVED AT YALE” shall mean a situation whereby
SCHLESSINGER is serving as an employee or faculty member (including an emeritus
faculty member) at YALE.

 

2.31.       “MINIMUM DIRECT COSTS” is defined in Section 7.5.

 

2.32.       “MRP” is defined in Section 6.3.

 

2.33.       “NDA” shall mean (i) a New Drug Application or Biologic License
Application filed with the FDA to obtain marketing approval for a PRODUCT IN
CLASS in the United States; or (ii) a foreign equivalent of (i).

 

2.34.       “NET SALES” shall mean:

 

(a)           gross invoice price from the sale, lease or other transfer or
disposition, other than by sublicense, of a PRODUCT IN CLASS or LICENSED METHOD,
or from services performed using a PRODUCT IN CLASS or LICENSED METHOD, by
LICENSEE or any SUBLICENSEE or AFFILIATE to third parties, except as set forth
in Section 2.34(b), in each case from and after the FIRST SALE of such PRODUCT
IN CLASS or LICENSED METHOD, less the following deductions, provided they
actually pertain to the disposition of the PRODUCTS IN CLASS or LICENSED METHODS
and, in the case of the items specified in the immediately succeeding clauses
(i) and (ii), are separately stated on the applicable invoice:

 

(i)                                     all discounts, credits and allowances on
account of returns;

 

(ii)                                  transportation and insurance; and

 

(iii)                               duties, taxes and other governmental charges
levied on the sale, transportation or delivery of PRODUCTS IN CLASS or practice
of the LICENSED METHODS, but not including income taxes.

 

No deductions shall be made for any other costs or expenses, including, but not
limited to, commissions to independent sales agents or those on LICENSEE’s or a
SUBLICENSEE’s or AFFILIATE’s payroll or for the cost of collection.

 

(b)           “NET SALES” shall not include the gross invoice price for PRODUCTS
IN CLASS or LICENSED METHODS sold to, or services performed using PRODUCTS IN
CLASS or LICENSED METHODS for, any AFFILIATE unless such AFFILIATE is an
end-user of any PRODUCT IN CLASS or LICENSED METHOD, in which case such
consideration shall be included in NET SALES at the average selling price
charged to a third party during the same quarter.

 

10

--------------------------------------------------------------------------------


 

2.35.       “ORIGINAL LICENSE AGREEMENT” is defined in the recitals to this
AGREEMENT.

 

2.36.       “ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE” is defined in the
recitals to this AGREEMENT.

 

2.37.       “PHASE 1 STUDY” shall mean a human clinical trial in any country
that is intended to initially evaluate the safety of an investigational PRODUCT
IN CLASS in volunteer subjects or patients that would satisfy the requirements
of 21 CFR 312.21(a), or other comparable regulation imposed by the FDA or its
foreign counterpart.

 

2.38.       “PHASE 2 STUDY” shall mean a human clinical trial in any country
that is conducted to evaluate the effectiveness of the PRODUCT IN CLASS for a
particular indication or indications in patients with the disease or condition
under study and to determine the common short-term side effects and risks
associated with the drug that would satisfy the requirements of 21 CFR
312.21(b), or other comparable regulation imposed by the FDA or its foreign
counterpart.

 

2.39.       “PHASE 3 STUDY” shall mean a pivotal human clinical trial in any
country the results of which could be used to establish safety and efficacy of a
PRODUCT IN CLASS as a basis for a marketing application that would satisfy the
requirements of 21 CFR 312.21(c) or other comparable regulation imposed by the
FDA or its foreign counterpart.

 

2.40.       “PIVOTAL TRIAL” shall mean a controlled clinical trial to evaluate
the safety and/or efficacy of a given PRODUCT IN CLASS and/or a given LICENSED
METHOD in humans. Each such clinical trial should show safety and efficacy to a
statistical significance and suffice as demonstration of such PRODUCT IN CLASS’s
or such LICENSED METHOD’s safety and efficacy such that the results of said
trial are the basis for the filing of an NDA for such a PRODUCT IN CLASS and/or
such a LICENSED METHOD.

 

2.41.       “PLAN” is defined in Section 7.1.

 

2.42.       “PRODUCT” shall mean any form of product, including but not limited
to, a service, a method, a diagnostic (or the like), a drug and other type of
therapeutic for human (or other) disease or condition, including, without
limitation, gene therapy constructs, small molecules, proteins, peptides,
peptidomimetics, antisense constructs, antibody-drug conjugates or any other
natural or synthetic molecule, and assays run in reference labs for
fee-for-service diagnostic tests.

 

2.43.       “PRODUCT IN CLASS” shall mean any RTK PRODUCT (i) as to which
LICENSEE commenced work on, or acquired or in-licensed such product (or
intellectual property claiming the composition or method of use of such product)
while SCHLESSINGER was MEANINGFULLY INVOLVED AT YALE and MEANINGFULLY INVOLVED
AT KOLLTAN; or (ii) that is claimed by a VALID CLAIM in a LICENSED PATENT.
 Notwithstanding the foregoing, for purposes of this AGREEMENT, PRODUCT IN
CLASS shall not include (x) an RTK PRODUCT that is owned, in-licensed (unless
in-licensed (directly or indirectly) from LICENSEE) or otherwise controlled by a
third party that acquires control of LICENSEE through a CHANGE OF CONTROL, where
such third party owned, in-licensed

 

11

--------------------------------------------------------------------------------


 

(unless in-licensed (directly or indirectly) from LICENSEE) or otherwise
controlled such RTK PRODUCT prior to such CHANGE OF CONTROL; (y) an RTK PRODUCT
that is owned, in-licensed or otherwise controlled by a third party that
acquires control of LICENSEE through a CHANGE OF CONTROL, where such third party
first owned, in-licensed or otherwise controlled such RTK PRODUCT following such
CHANGE OF CONTROL; or (z) a DESIGNATED THIRD PARTY RTK PRODUCT, unless in either
(x), (y) or (z) such RTK PRODUCT is claimed by a VALID CLAIM in a LICENSED
PATENT.

 

2.44.       “REASONABLE COMMERCIAL EFFORTS” shall mean documented efforts:

 

(a)           that are consistent with those utilized by companies of similar
size and type and at a similar stage of corporate development to LICENSEE, which
companies have successfully developed therapeutic or prophylactic products
similar to the proposed PRODUCTS IN CLASS described in the PLAN and/or services
of a type similar to LICENSED METHODS described in the PLAN; and

 

(b)           that are consistent with the interests of LICENSEE’s stockholders
and the development of a PRODUCT IN CLASS and/or commercial application of
LICENSED METHODS and that constitute a prudent and commercially reasonable use
of LICENSEE’s capital resources; and

 

(c)           that are evidenced by a record of incurring MINIMUM DIRECT COSTS,
which shall include the RESEARCH SUPPORT, and additional documented expenditures
appropriate to the stage of development of one or more PRODUCTS IN CLASS and/or
commercial application of LICENSED METHODS.

 

2.45.       “REDUCED EARNED ROYALTY” is defined in Section 6.1.

 

2.46.       “RESEARCH AGREEMENT” shall mean (i) the Amended and Restated
Research Agreement, dated as of the EFFECTIVE DATE, by and between YALE and
LICENSEE, as the same may be amended, extended, renewed or replaced from time to
time and (ii) the Research Agreement between YALE and LICENSEE dated as of
June 4, 2008.

 

2.47.       “RESEARCH PROGRAM” shall mean the research program that has been and
will continue to be conducted under the RESEARCH AGREEMENT.

 

2.48.       “RESEARCH SUPPORT” shall mean amounts payable by LICENSEE to YALE
under the RESEARCH AGREEMENT.

 

2.49.       “RTK” shall mean a tyrosine kinase receptor.

 

2.50.       “RTK PRODUCT” shall mean any PRODUCT that may induce, prevent,
modify or otherwise modulate the activation of one or more RTKs for the purpose
of diagnosing, preventing or treating a disease or condition in humans or
non-human animals.

 

2.51.       “RTK TECHNOLOGY” shall mean all inventions and any information,
know-how, technical and non-technical data, methods and processes and any
drawings, plans, diagrams, specifications, and/or other documents or data form
containing such information that

 

12

--------------------------------------------------------------------------------


 

directly relates to (i) one or more RTKs and the activity, modification and/or
modulation thereof or (ii) RTK PRODUCTS (including, but not limited to, the
composition, method of use or method of manufacture of RTK PRODUCTS).

 

2.52.       “SCHLESSINGER” is defined in the recitals to this AGREEMENT.

 

2.53.       “SCHLESSINGER LAB” is defined in the recitals to this AGREEMENT.

 

2.54.       “SUBLICENSEE” shall mean any third party sublicensed by LICENSEE to
make, have made, use, sell, offer for sale, have sold, import or export any
PRODUCT IN CLASS or to practice any LICENSED METHOD.

 

2.55.       “SUBLICENSE INCOME” shall mean consideration in any form actually
received by LICENSEE or an AFFILIATE in connection with a grant to any third
party or parties of a sublicense or other right, license, privilege or immunity
to make, have made, use, sell, have sold, distribute, import or export PRODUCTS
IN CLASS or to practice the TECHNOLOGY, but excluding consideration that may be
received by LICENSEE or an AFFILIATE as a royalty (or similar consideration) on
sales of such PRODUCTS IN CLASS.  SUBLICENSE INCOME shall include, without
limitation, but subject to the following sentence, any license signing fee,
license maintenance fee, unearned portion of any minimum royalty payment
received by LICENSEE, equity interest in a person and/or entity other than
LICENSEE or an AFFILIATE and any distribution or joint marketing fee. 
SUBLICENSE INCOME shall not include:

 

(a)           any payments or reimbursements for past, present or future
research, development, manufacturing or commercial launch activity, including,
without limitation, laboratory research, clinical research and development,
process development, regulatory approvals or certifications, reimbursement for
payments due to YALE pursuant to Section 5.5 or Section 5.8, and commercial
launch expenses, except where, and to the extent that, such payments or
reimbursements are in excess of LICENSEE’s external costs and reasonably
attributable internal costs incurred in undertaking such activities;

 

(b)           any consideration received for an equity interest in, extension of
credit to, or other investment in, LICENSEE or an AFFILIATE; or

 

(c)           any reimbursement for patent expenses or other costs or expenses
of LICENSEE or an AFFILIATE associated with creating or maintaining intellectual
property protection.

 

In case an extension of credit to LICENSEE by a SUBLICENSEE, as described in
clause (b) above, is forgiven in whole or in part by the SUBLICENSEE, within
thirty (30) days thereafter LICENSEE shall by notice to YALE provide information
in reasonable detail showing the categories and uses of such funds for purposes
of determining the amount thereof, if any, that constitutes SUBLICENSE INCOME.
YALE may request in writing and LICENSEE shall not unreasonably refuse to
provide in writing additional information about the categories and uses of such
forgiven extension of credit.

 

13

--------------------------------------------------------------------------------


 

2.56.       “TECHNOLOGY” shall mean LICENSED KNOW-HOW, LICENSED MATERIALS,
LICENSED METHODS, and/or LICENSED PATENTS.

 

2.57.       “TERM” is defined in Section 3.7.

 

2.58.       “TERMINATION EVENT” shall mean:

 

(a)           LICENSEE fails to make any payment whatsoever due and payable
pursuant to this AGREEMENT and LICENSEE shall fail to make all such payments
(and to pay all interest due on such payments under Section 6.4) for thirty (30)
days after receipt of written notice of such failure from YALE; or

 

(b)           LICENSEE commits a material breach of any provision of this
AGREEMENT (other than as provided in the immediately preceding clause (a)) which
breach (1) if capable of being cured, shall continue uncured for sixty (60) days
after LICENSEE receives written notice thereof from YALE, which notice shall
identify such breach in reasonable detail, or (2) is not capable of being cured;
or

 

(c)           LICENSEE fails to obtain or maintain insurance as described in
Article 14; or

 

(d)           LICENSEE gives notice to YALE pursuant to Section 7.4(a) or (b);
or

 

(e)           the occurrence of any of the events set forth in Section 7.4(a) or
(b).

 

2.59.       “TERMINATION EVENT INFORMATION NOTICE” is defined in
Section 13.4(a).

 

2.60.       “TERMINATION EVENT NOTICE” is defined in Section 13.4(b).

 

2.61.       “VALID CLAIM” shall mean, as the context requires, (i) an issued and
unexpired claim of a LICENSED PATENT so long as such claim shall not have been
irrevocably abandoned or declared to be invalid in an unappealable decision of a
court or other authority of competent jurisdiction through no fault or cause of
LICENSEE or (ii) an issued and unexpired claim of a KOLLTAN PATENT so long as
such claim shall not have been irrevocably abandoned or declared to be invalid
in an unappealable decision of a court or other authority of competent
jurisdiction.

 

2.62.       “VISITING SCIENTIST IP” shall mean any intellectual property
resulting from work done by LICENSEE employees in laboratory space in the
Department of Pharmacology at the Yale School of Medicine during the period from
November 17, 2008 through June 22, 2009 where such intellectual property was
created by such LICENSEE employees.  Such VISITING SCIENTIST IP may include
inventions, discoveries, developments, technical information, trade secrets,
know-how, methods, techniques, formulae, data, information, processes,
intellectual property and other proprietary ideas, whether patentable or
patented or not patentable or not yet patented.  Some VISITING SCIENTIST IP is
described in more detail in Appendix C, which is hereby incorporated into this
AGREEMENT.  YALE and LICENSEE have previously entered into (1) a Visiting
Scientist Agreement, effective November 14, 2008, as amended by

 

14

--------------------------------------------------------------------------------


 

Amendment One to Visiting Scientist Agreement, effective January 5, 2009 and
(2) a separate Visiting Scientist Agreement, effective January 5, 2009
(collectively, the “Two Visiting Scientist Agreements”).  It is understood and
agreed that any VISITING SCIENTIST IP shall be governed by the terms of this
AGREEMENT, in addition to the Two Visiting Scientist Agreements, however, in the
case of any inconsistencies between this AGREEMENT and one or both of the Two
Visiting Scientist Agreements, the provisions of this AGREEMENT shall prevail. 
LICENSEE hereby acknowledges that, during the term of each of the Two Visiting
Scientist Agreements, LICENSED KNOW-HOW was provided to LICENSEE pursuant to the
terms of the ORIGINAL LICENSE AGREEMENT, and LICENSEE hereby acknowledges having
received and made use of such LICENSED KNOW-HOW from YALE.

 

ARTICLE 3          LICENSE GRANT AND TERM

 

3.1.         Subject to all the terms and conditions of this AGREEMENT, YALE
hereby grants to LICENSEE an exclusive license under all of YALE’s interest in
the LICENSED PATENTS, LICENSED MATERIALS and LICENSED METHODS to make, have
made, use, sell, offer for sale, have sold, import or export therapeutic and
prophylactic RTK PRODUCTS in the LICENSED TERRITORY, with the right to
sublicense as provided in this AGREEMENT.

 

3.2.         Subject to all the terms and conditions of this AGREEMENT, YALE
hereby grants to LICENSEE a non-exclusive license under all of YALE’s interest
in the LICENSED PATENTS and LICENSED METHODS and LICENSED MATERIALS to make,
have made, use, sell, offer for sale, have sold, import or export diagnostic RTK
PRODUCTS within the LICENSED TERRITORY, with the right to sublicense as provided
in this AGREEMENT.

 

3.3.         Subject to all the terms and conditions of this AGREEMENT, YALE
hereby grants to LICENSEE a non-exclusive license under all of YALE’s interest
in the LICENSED KNOW-HOW to make, have made, use, sell, offer for sale, have
sold, import or export any RTK PRODUCT, method, procedure, service or process in
the LICENSED TERRITORY, with the right to sublicense as provided in this
AGREEMENT.

 

3.4.         (a)           Collectively, the rights granted to LICENSEE under
Section 3.1, Section 3.2 and Section 3.3 shall be the “LICENSE”.  The LICENSE is
further subject to all the terms and conditions of this AGREEMENT, including,
without limitation, YALE’s right to terminate the LICENSE if a TERMINATION EVENT
has occurred and is continuing by reason of, among other things, LICENSEE’s
failure to pay all amounts due to YALE pursuant to Articles 5, 6, and 10 and
LICENSEE’s failure to comply with Section 7.5.

 

(b)          Part of the consideration received by YALE for the grant of the
LICENSE is LICENSEE’s obligation under the RESEARCH AGREEMENT to provide
RESEARCH SUPPORT in the aggregate amount of Nine Million Dollars ($9,000,000),
consisting of One Million Five Hundred Thousand Dollars per year over the
six-year period provided in the RESEARCH AGREEMENT.  Notwithstanding that such
obligation of LICENSEE under the RESEARCH AGREEMENT forms part of the
consideration for this AGREEMENT, a failure by LICENSEE to pay all or any
portion of the RESEARCH SUPPORT shall not constitute a failure of consideration
for this AGREEMENT or give rise to a right of YALE to terminate this AGREEMENT;
provided, however, that in case of termination of the RESEARCH AGREEMENT,
LICENSEE shall have paid all costs for which LICENSEE is responsible under the
RESEARCH AGREEMENT and which costs were incurred by YALE and unpaid by the
LICENSEE through the date of termination, including, without limitation, all
non-reimbursed costs and non-cancelable commitments of YALE relating to the
RESEARCH AGREEMENT, that are incurred prior to the date of termination of the
RESEARCH AGREEMENT, but in the case of personnel costs, no more than salary and
benefits of such personnel provided for under the RESEARCH AGREEMENT for up to
one year from date of notice of termination of the RESEARCH AGREEMENT. YALE
shall use reasonable best efforts to mitigate such costs and commitments,
consistent with YALE’s normal policies and practices with regard to termination
or transfer of, or assistance in seeking other employment for, such personnel.
Expiration or termination of the RESEARCH AGREEMENT in accordance with its terms
shall not be deemed a termination of this AGREEMENT.

 

3.5.         To the extent that any invention included within the LICENSED
PATENTS has been funded in whole or in part by the United States government, the
United States government retains certain rights in such invention as set forth
in 35 U.S.C. §200-212 and all regulations

 

15

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

promulgated thereunder, as amended, and any successor statutes and regulations
(the “FEDERAL PATENT POLICY”).  As a condition of the grant of the LICENSE,
LICENSEE acknowledges and shall comply with all aspects of the FEDERAL PATENT
POLICY applicable to the LICENSED PATENTS, including the obligation that
PRODUCTS IN CLASS used or sold in the United States be manufactured
substantially in the United States.  Nothing contained in this AGREEMENT
obligates or shall obligate YALE to take any action that would conflict in any
respect with its past, current or future obligations to the United States
Government under the FEDERAL PATENT POLICY with respect to the LICENSED PATENTS.

 

3.6.         The LICENSE is expressly made subject to YALE’s reservation of the
right, on behalf of itself and all other non-profit academic research
institutions, to make, use and practice the TECHNOLOGY for academic research,
clinical, teaching or other non-commercial purposes, and not for purposes of
commercial development, use, manufacture, sale or distribution.  Nothing in this
AGREEMENT shall be construed to grant by implication, estoppel or otherwise any
licenses under patents of YALE other than the LICENSED KNOW-HOW, LICENSED
MATERIALS, LICENSED METHODS, and LICENSED PATENTS.

 

3.7.         The term of the LICENSE (the “TERM”) shall commence on the ORIGINAL
LICENSE AGREEMENT EFFECTIVE DATE and, unless terminated earlier as provided in
Article 13, shall automatically expire, on a country-by-country basis, on the
date that is the latest of whichever of the following is applicable:

 

(a)           the date on which the last of the VALID CLAIMS of the patents
included in the LICENSED PATENTS in such country expires, lapses or is declared
to be invalid by a final decision of a court or other authority of competent
jurisdiction, not subject to further appeal, through no fault or cause of
LICENSEE; and

 

(b)           the date that is fifteen (15) years after the last LICENSED
KNOW-HOW, LICENSED MATERIALS, or LICENSED METHODS have been provided to LICENSEE
by YALE under this AGREEMENT; and

 

(c)           the date that is fifteen (15) years from the date of FIRST SALE of
a PRODUCT IN CLASS;

 

but in no event shall the TERM end later than the date that is thirty (30) years
after the ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE.

 

3.8.         YALE hereby agrees that, after the EFFECTIVE DATE and for so long
as SCHLESSINGER is MEANINGFULLY INVOLVED AT YALE and MEANINGFULLY INVOLVED AT
KOLLTAN, except for [**]-FUNDED PATENTS, YALE will not grant any third party
(including [**]) any rights, for any therapeutic or prophylactic uses, in any
patent application or patents (or, for the avoidance of doubt, related filings
described in clause (c), (d) or (e) of the definition of LICENSED PATENTS) filed
by or on behalf of YALE that claim RTK TECHNOLOGY made, created, developed,
discovered, conceived or first reduced to practice by or on behalf of
SCHLESSINGER, LAX, the SCHLESSINGER LAB or the LAX LAB (including, for the
avoidance of doubt, under the RESEARCH AGREEMENT).

 

16

--------------------------------------------------------------------------------


 

3.9.         In the event that YALE materially breaches a representation or
warranty contained in Section 1.2 with respect to the TECHNOLOGY (a “Section 1.2
Breach”), which in turn creates potential liability for LICENSEE (including,
potentially, for its AFFILIATES or SUBLICENSEES) to YALE or a third party
(“Section 1.2 Liability”), YALE hereby agrees it will never institute any action
or suit at law or in equity against LICENSEE or its AFFILIATES or its
SUBLICENSEES alleging Section 1.2 Liability with respect to the use by LICENSEE
or its AFFILIATES or SUBLICENSEES of the component(s) of the TECHNOLOGY that
was(were) the subject of the Section 1.2 Breach, nor institute, prosecute or in
any way aid in the institution or prosecution of any claim, demand, suit,
action, or cause of action for damages, costs, other compensation or injunctive
relief for or on account of any Section 1.2 Liability, whether developed or
undeveloped, resulting or to result, known or unknown, past, present or future,
arising out of the use by LICENSEE or its AFFILIATES or its SUBLICENSEES of the
component(s) of the TECHNOLOGY that was(were) the subject of the Section 1.2
Breach.  For the avoidance of doubt, the preceding sentence shall in no way
limit LICENSEE’s ability to seek other remedies with respect to YALE, nor shall
it in any way limit LICENSEE’s obligations to comply in good faith with all
provisions of this AGREEMENT with which it is able to comply notwithstanding the
Section 1.2 Breach.

 

3.10.       No earlier than twenty-seven (27) months after the EFFECTIVE DATE
and no later than thirty (30) months after the EFFECTIVE DATE, YALE may, by
written notice to LICENSEE, elect to deem SCHLESSINGER to no longer be
MEANINGFULLY INVOLVED AT KOLLTAN and MEANINGFULLY INVOLVED AT YALE as of the
third anniversary of the EFFECTIVE DATE.  Following delivery of such notice, for
purposes of this AGREEMENT, SCHLESSINGER shall be deemed to be no longer
MEANINGFULLY INVOLVED AT KOLLTAN and MEANINGFULLY INVOLVED AT YALE as of the
third anniversary of the EFFECTIVE DATE.

 

3.11.       In the event of a CHANGE OF CONTROL, upon the occurrence of such
CHANGE OF CONTROL, for purposes of this AGREEMENT, SCHLESSINGER shall be deemed
to be no longer MEANINGFULLY INVOLVED AT KOLLTAN and MEANINGFULLY INVOLVED AT
YALE as of the date of such occurence.

 

ARTICLE 4          SUBLICENSES

 

4.1.         Any sublicense by LICENSEE of the rights granted to it under this
AGREEMENT shall comply with the provisions of Sections 4.2, 4.3 and 4.4.

 

4.2.         Subject to Section 4.5, any sublicense granted by LICENSEE shall
include terms under which the SUBLICENSEE agrees with the LICENSEE, and shall
include provisions in favor of LICENSEE, as sublicensor thereunder,
substantially the same as are provided in Section 7.1, Section 7.2, Section 7.3,
Section 7.4, Article 8, Section 9.1, Section 9.2, Section 10.6, Article 12 and
Article 14 of this AGREEMENT with respect to the subject matter of such
sublicense and the related definitions in this AGREEMENT.  LICENSEE will provide
YALE with a copy of each sublicense agreement (and all amendments thereof)
within thirty (30) days of execution of such agreement or amendment.  LICENSEE
shall not be responsible for the performance of any SUBLICENSEE under any such
sublicense and shall be obligated to pay

 

17

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

royalties and other amounts that arise from such sublicense and are due to YALE
only as and to the extent such SUBLICENSEE pays the same to LICENSEE.

 

4.3.         LICENSEE shall pay royalties to YALE on NET SALES of SUBLICENSEES
based on the same royalty rate as apply to NET SALES by LICENSEE and its
AFFILIATES under Article 6, regardless of the royalty rates payable by
SUBLICENSEES to LICENSEE under a sublicense agreement.  In addition, LICENSEE
shall pay to YALE [**] Percent ([**]%) of any SUBLICENSE INCOME.

 

4.4.         LICENSEE agrees that it shall:

 

(a)           within thirty (30) days of execution by the parties, provide YALE
with a copy of any amendments to sublicenses granted by LICENSEE under this
AGREEMENT, and within thirty (30) days after termination of any sublicense,
notify YALE of such termination; and

 

(b)           within thirty (30) days of receipt, provide complete copies of all
reports provided to LICENSEE by SUBLICENSEES pursuant to any sublicense;
provided, however, that LICENSEE may omit or redact from the copies so provided
to YALE any portion of the reports of a SUBLICENSEE which portion contains
information that LICENSEE would not have otherwise been required to report to
YALE under Section 7.3 if such report were provided by LICENSEE directly; and

 

(c)           use commercially reasonable efforts to seek compliance in all
material respects by each SUBLICENSEE with the terms of the sublicense to which
such SUBLICENSEE is a party.

 

4.5.         If LICENSEE proposes to enter into a sublicense that does not
include terms that require SUBLICENSEE thereunder to agree substantially as
provided in Sections 7.1 and 7.2 of this AGREEMENT (and the related definitions)
with respect to the subject matter of such sublicense, then LICENSEE shall
submit the proposed form of such sublicense to YALE for review and approval
prior to entering into such sublicense.  YALE’s review and approval of any such
sublicense shall be limited to the terms of the due diligence obligations of
SUBLICENSEE thereunder, provided that such sublicense otherwise complies with
the requirements of Sections 4.2 and 4.3 of this AGREEMENT.  YALE shall notify
LICENSEE of any objections it may have to the due diligence terms of a proposed
sublicense within fifteen (15) days after LICENSEE submits such sublicense to
YALE for its review and approval, and LICENSEE shall notify YALE of LICENSEE’s
response to said objections within fifteen (15) days after receipt of YALE’s
objections. YALE shall not unreasonably withhold its consent to any such
sublicense provided that LICENSEE substantively responds to YALE’s objections.

 

ARTICLE 5          LICENSE ISSUE ROYALTY; LICENSE MAINTENANCE ROYALTY; MILESTONE
ROYALTIES

 

5.1.         The parties acknowledge that LICENSEE paid to YALE, within ninety
(90) days after the ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE, a non-refundable
license issue royalty of Fifty Thousand Dollars ($50,000.00).

 

18

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

5.2.         During the TERM, LICENSEE agrees to pay to YALE an annual license
maintenance royalty (“LMR”) commencing with the first anniversary of the
ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE according to the following schedule:

 

Anniversary of the ORIGINAL LICENSE
AGREEMENT EFFECTIVE DATE

 

LMR

[**]

 

[**]

[**]

 

[**]

 

until LICENSEE starts to pay MRP under Section 6.3.  The parties acknowledge
that, as of the EFFECTIVE DATE, LICENSEE has paid YALE the first three (3) LMR
payments.

 

5.3.         LICENSEE shall pay YALE, for each therapeutic or prophylactic
PRODUCT IN CLASS that is developed by LICENSEE or an AFFILIATE, a non-refundable
milestone royalty of Three Million Dollars ($3,000,000.00) when LICENSEE has
collected at least [**] Dollars ($[**]) in NET SALES of such PRODUCT IN CLASS,
determined on an accrual basis consistent with the GAAP used in the preparation
of the financial statements furnished by LICENSEE to YALE pursuant to
Section 9.3, subject to Section 5.11.

 

5.4.         Notwithstanding Section 5.3, in case a CHANGE OF CONTROL shall
occur, then for each therapeutic or prophylactic PRODUCT IN CLASS for which IND
APPROVAL for a PHASE 1 STUDY occurs after such CHANGE OF CONTROL, in lieu of
making payment in respect of such therapeutic or prophylactic PRODUCT IN
CLASS of the milestone royalty provided in Section 5.3, and subject to
Section 5.11, LICENSEE shall pay the following milestone royalties:

 

(a)           a non-refundable milestone royalty of [**] Dollars ($[**]) upon
[**]; and

 

(b)           a non-refundable milestone royalty of [**] Dollars ($[**]) upon
the [**]; and

 

(c)           a non-refundable milestone royalty of [**] Dollars ($[**]) upon
the [**]; and

 

(d)           a non-refundable milestone royalty of [**] Dollars ($[**]) upon
the [**]; and

 

(e)           a non-refundable milestone royalty of [**] Dollars ($[**]) upon
the [**].

 

For the avoidance of doubt, each of the foregoing milestone royalties shall be
payable only once for each therapeutic or prophylactic PRODUCT IN CLASS, even if
such PRODUCT IN CLASS achieves a given milestone more than once.

 

5.5.         In case of a sublicense by LICENSEE with respect to a proposed or
actual therapeutic or prophylactic PRODUCT IN CLASS for which, on the effective
date of such sublicense, a milestone royalty under Section 5.3 shall not yet
have become due and payable by LICENSEE, then from and after the date of such
sublicense, LICENSEE shall pay milestone

 

19

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

royalties for such therapeutic or prophylactic PRODUCT IN CLASS in accordance
with Section 5.4 and Section 5.3 shall be inapplicable to such PRODUCT IN
CLASS.  In case of any such sublicense, if on the effective date of such
sublicense, one or more of the milestones specified in Section 5.4 shall have
been met, then, within thirty (30) days after the effective date of the
sublicense for each such therapeutic or prophylactic PRODUCT IN CLASS, LICENSEE
shall pay YALE the milestone royalties for all milestones specified in
Section 5.4 which shall have been achieved for such PRODUCT IN CLASS prior to
the effective date of such sublicense.

 

5.6.                            LICENSEE shall pay YALE, for each diagnostic
PRODUCT IN CLASS that is developed by LICENSEE, a non-refundable milestone
royalty of Three Hundred Thousand Dollars ($300,000.00) when LICENSEE and/or an
AFFILIATE has received at least [**] Dollars ($[**]) in NET SALES of such
PRODUCT IN CLASS, determined on an accrual basis consistent with the GAAP used
in the preparation of the financial statement, furnished by LICENSEE to YALE
pursuant to Section 9.3, subject to Section 5.11.

 

5.7.                            Notwithstanding Section 5.6, in case a CHANGE OF
CONTROL shall occur, then for each diagnostic PRODUCT IN CLASS for which, after
such CHANGE OF CONTROL, LICENSEE receives IND APPROVAL for the first clinical
trial of such PRODUCT IN CLASS, then in lieu of making payment in respect of
such PRODUCT IN CLASS of the milestone royalty provided in Section 5.6, and
subject to Section 5.11, LICENSEE shall pay the following milestone royalties:

 

(a)                                 a non-refundable milestone royalty of [**]
Dollars ($[**]) when [**]; and

 

(b)                                 a non-refundable milestone royalty of [**]
Dollars ($[**]) when [**]; and

 

(c)                                  a non-refundable milestone royalty of [**]
Dollars ($[**]) when [**].

 

For the avoidance of doubt, each of the foregoing milestone royalties shall be
payable only once for each diagnostic PRODUCT IN CLASS, even if such PRODUCT IN
CLASS achieves a given milestone more than once.

 

5.8.                            In case of a sublicense by LICENSEE with respect
to a proposed or actual diagnostic PRODUCT IN CLASS for which, on the effective
date of such sublicense, a milestone royalty under Section 5.6 shall not yet
have become due and payable by LICENSEE, then from and after the date of such
sublicense, LICENSEE shall pay milestone royalties for each such diagnostic
PRODUCT IN CLASS in accordance with Section 5.7 and Section 5.6 shall be
inapplicable to such PRODUCT IN CLASS.  In case of any such sublicense, if on
the effective date of such sublicense, one or more of the milestones specified
in Section 5.7 shall have been met, then, within thirty (30) days after the
effective date of the sublicense for such diagnostic PRODUCT IN CLASS, LICENSEE
shall pay YALE the milestone royalties for all milestones specified in
Section 5.7 which shall have been achieved for such PRODUCT IN CLASS prior to
the effective date of such sublicense.

 

5.9.                            In case a particular PRODUCT IN CLASS is both a
therapeutic or prophylactic and a diagnostic and such therapeutic or
prophylactic PRODUCT IN CLASS is or is intended to be marketed and sold separate
from diagnostic PRODUCT IN CLASS and such diagnostic

 

20

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

PRODUCT IN CLASS is or is intended to be marketed and sold for a use other than
determining the suitability of the use of such therapeutic or prophylactic
PRODUCT IN CLASS in particular patients, then milestone royalties for both the
therapeutic or prophylactic and the diagnostic PRODUCT IN CLASS under Sections
5.3, 5.4, 5.6 or 5.7 shall be due to YALE under this AGREEMENT.

 

5.10.                     None of the license issue royalty set forth in
Section 5.1, the LMR set forth in Section 5.2 or the milestone royalties set
forth in Sections 5.3, 5.4, 5.6 or 5.7 shall be credited against EARNED
ROYALTIES payable under Article 6.  LICENSEE shall pay the amounts payable to
YALE under Sections 5.3 and 5.6 within ninety (90) days after the end of
LICENSEE’s fiscal year in which the applicable NET SALES threshold is met.

 

5.11.                     Notwithstanding any other provision of this AGREEMENT,
for purposes of determining what constitutes a single or separate therapeutic or
prophylactic and/or diagnostic PRODUCTS IN CLASS or a single or separate
services using LICENSED METHODS:

 

(a)                                 any two or more therapeutic or prophylactic
PRODUCTS IN CLASS or therapeutic or prophylactic LICENSED METHOD which have as
an active ingredient the same molecule, chemical entity or compound as one
another shall be deemed a single therapeutic PRODUCT IN CLASS or single
therapeutic LICENSED METHOD, as the case may be, even if researched, developed,
marketed, delivered or sold for different indications or with different
formulations or under different regulatory approvals.

 

(b)                                 any two or more diagnostic PRODUCTS IN
CLASS or two or more diagnostic LICENSED METHODS which have as an active
ingredient the same molecule, chemical entity or compound as one another shall
be deemed a single diagnostic PRODUCT IN CLASS or single service using a
LICENSED METHOD, as the case may be, even if researched, developed, marketed,
delivered, or sold for different indications or with different formulations or
under different regulatory approvals.

 

ARTICLE 6                              EARNED ROYALTIES; MINIMUM ROYALTY
PAYMENTS

 

6.1.                            During the TERM, and subject to the following
sentence, as partial consideration for the LICENSE, LICENSEE shall pay to YALE
an earned royalty on worldwide cumulative NET SALES of each PRODUCT IN CLASS or
LICENSED METHOD developed by LICENSEE or its SUBLICENSEES or AFFILIATES equal to
[**] percent ([**]%) of such NET SALES (the “EARNED ROYALTY”).  If for such a
PRODUCT IN CLASS or LICENSED METHOD there is not a VALID CLAIM in either a
LICENSED PATENT or a KOLLTAN PATENT, in each case claiming such PRODUCT IN
CLASS or LICENSED METHOD, then the EARNED ROYALTY on such a PRODUCT IN CLASS or
LICENSED METHOD shall be reduced (a “REDUCED EARNED ROYALTY”).  The REDUCED
EARNED ROYALTY on worldwide cumulative NET SALES of each PRODUCT IN CLASS or
LICENSED METHOD developed by LICENSEE or its SUBLICENSEES or AFFILIATES shall be
equal to [**] percent ([**]%) of such NET SALES from and after the date there is
no such VALID CLAIM.  Unless otherwise stated in this AGREEMENT, any reference
to “EARNED ROYALTIES” shall refer to either or both EARNED ROYALTIES and REDUCED
EARNED ROYALTIES, as the case may be.

 

21

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

6.2.                            LICENSEE shall pay all EARNED ROYALTIES accruing
to YALE within thirty (30) days from the end of each calendar quarter (March 31,
June 30, September 30 and December 31), beginning in the first calendar quarter
in which NET SALES occur.

 

6.3.                            During the TERM, LICENSEE agrees to pay YALE
annual Minimum Royalty Payments (“MRP”), commencing on the first anniversary of
the ORIGINAL LICENSE AGREEMENT EFFECTIVE DATE to occur at least six (6) months
after the date of the FIRST SALE of the first PRODUCT IN CLASS or first service
using a LICENSED METHOD that results in NET SALES for such a first PRODUCT IN
CLASS or LICENSED METHOD.

 

(a)                                 If the PRODUCT IN CLASS or service using a
LICENSED METHOD the FIRST SALE of which gives rise to LICENSEE’s obligation to
pay an MRP is a therapeutic or prophylactic PRODUCT IN CLASS or service using a
LICENSED METHOD, then the MRP shall be made according to the following schedule:

 

Years after FIRST SALE

 

MRP

Year 1

 

[**]

Year 2

 

[**]

Years 3-5

 

[**]

Year 6 and every year thereafter

 

[**]

 

(b)                                 If the PRODUCT IN CLASS or service using a
LICENSED METHOD the FIRST SALE of which gives rise to LICENSEE’s obligation to
pay an MRP is a diagnostic PRODUCT IN CLASS or service using a LICENSED METHOD,
then the MRP shall be made according to the following schedule:

 

Years after FIRST SALE

 

MRP

Year 1

 

[**]

Year 2

 

[**]

Years 3-5

 

[**]

Year 6 and every year thereafter

 

[**]

 

(c)                                  Once the LICENSEE has made a FIRST SALE of
both a therapeutic or prophylactic PRODUCT IN CLASS or a service using a
LICENSED METHOD and a diagnostic PRODUCT IN CLASS or service using a LICENSED
METHOD, then thereafter MRP shall be the sum of the amounts indicated in
Sections 6.3(a) and 6.3(b). If the FIRST SALE of a PRODUCT IN CLASS or service
using a LICENSED METHOD is both a therapeutic or prophylactic and a diagnostic
and such therapeutic or prophylactic PRODUCT IN CLASS or service using a
LICENSED METHOD is, or is intended to be, marketed and sold separate from such
diagnostic PRODUCT IN CLASS or service using a LICENSED METHOD, as the case may
be, and such diagnostic PRODUCT IN CLASS or service using a LICENSED METHOD is,
or is intended to be, marketed and sold for a use other than determining the
suitability of the use of such therapeutic or prophylactic PRODUCT IN CLASS or
service using a LICENSED METHOD in particular patients, then thereafter MRP
shall be the sum of the amounts indicated in Sections 6.3(a) and 6.3(b).

 

22

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

(d)                                 Once the MRP commences, LICENSEE shall
continue to pay the MRP for PRODUCTS IN CLASS or services using LICENSED METHODS
until the end of the TERM, subject to Section 6.3(e).  YALE shall fully credit
MRP paid against any EARNED ROYALTIES payable by LICENSEE in the same year.

 

(e)                                  If at any time after the MRP commences all
PRODUCTS IN CLASS and services using a LICENSED METHOD for which a FIRST SALE
has occurred are temporarily or permanently removed from the market and there is
no longer any PRODUCT IN CLASS or service using a LICENSED METHOD subject to
EARNED ROYALTY under the terms of this AGREEMENT, then the MRP due under
Section 6.3 shall be suspended and LICENSEE shall resume payment of the
applicable LMR under Section 5.2. The payment of LMR as so resumed shall
continue until such time as marketing of any removed PRODUCT IN CLASS or service
using a LICENSED METHOD has resumed or LICENSEE shall have made a FIRST SALE of
another PRODUCT IN CLASS or service using a LICENSED METHOD, subject to
suspension of the MRP through subsequent operation of this Section 6.3(e).  MRP
that is suspended or resumed and LMR that arises by reason of this
Section 6.3(e), in any such case for a period of less than 12 months, shall be
prorated.

 

(f)                                   If at any time the applicable rate of
EARNED ROYALTIES for all PRODUCTS IN CLASS and services using any LICENSED
METHOD shall become the REDUCED EARNED ROYALTY, then the applicable MRP shall
thereafter be [**] percent ([**]%) of the applicable amount from the above
schedules, prorated for any period of less than 12 months.

 

6.4.                            All EARNED ROYALTIES and other payments due
under this AGREEMENT shall be paid to YALE in United States Dollars.  In the
event that conversion from foreign currency is required in calculating a payment
under this AGREEMENT, the exchange rate used shall be the Interbank rate quoted
by Citibank, N.A. at the end of the last business day of the quarter in which
the royalty was earned.  If overdue, the EARNED ROYALTIES and any other payments
due under this AGREEMENT shall bear interest until payment at a per annum rate
equal to [**], and YALE shall be entitled to recover reasonable attorneys’ fees
and costs related to the collection of overdue EARNED ROYALTIES or other overdue
amounts payable by LICENSEE under this AGREEMENT, following such failure to
pay.  The payment of such interest shall not foreclose YALE from exercising any
other right it may have as a consequence of the failure of LICENSEE to make any
payment when due.

 

ARTICLE 7                              DUE DILIGENCE

 

7.1.                            LICENSEE has designed a plan for pre-clinical
and clinical development of one or more PRODUCTS IN CLASS by use of the
TECHNOLOGY, which plan (i) includes a description of research and development,
testing, government approval and manufacturing of PRODUCTS IN CLASS and/or
LICENSED METHODS and (ii) after completion of a PIVOTAL TRIAL for a PRODUCTS IN
CLASS and/or LICENSED METHODS, will additionally include a description of the
plan for the marketing and sale or lease of such PRODUCTS IN CLASS and/or
LICENSED METHODS (as such plan may be supplemented or modified from time to time
pursuant to Section 7.3, the “PLAN”).  A copy of the PLAN as of the

 

23

--------------------------------------------------------------------------------


 

EFFECTIVE DATE is attached to this AGREEMENT as Appendix B and incorporated
herein by reference.

 

7.2.                            LICENSEE shall use REASONABLE COMMERCIAL EFFORTS
to pursue development and commercialization of PRODUCTS IN CLASS and LICENSED
METHODS.  The efforts of AFFILIATES and SUBLICENSEES shall be considered
LICENSEE efforts for purposes of determining whether LICENSEE is using
REASONABLE COMMERCIAL EFFORTS as required by this Section 7.2.  LICENSEE shall
not pursue development and commercialization of an RTK PRODUCT that is not a
PRODUCT IN CLASS for the sole purpose of avoiding the payment of a royalty to
YALE pursuant to Section 6.1.

 

7.3.                            No later than one hundred twenty (120) days
after the end of each calendar year during the TERM, LICENSEE shall provide to
YALE a written report describing LICENSEE’s, SUBLICENSEE’s, and/or AFFILIATE’s
activities and progress on research and development, regulatory approvals,
manufacturing, sublicensing, marketing and sales, as applicable, of one or more
PRODUCTS IN CLASS or LICENSED METHODS during such year and indicating LICENSEE’s
progress and problems to date in implementing the PLAN during such year.  If
during the course of the year covered by such report LICENSEE, SUBLICENSEE or
AFFILIATE shall have been involved in REASONABLE COMMERCIAL EFFORTS for more
than one actual or proposed PRODUCT IN CLASS or LICENSED METHOD, such report for
such year shall provide the information set forth above for each such actual or
proposed PRODUCT IN CLASS or LICENSED METHOD.  If progress or developments
differ from those anticipated in the PLAN, as supplemented by prior reports
LICENSEE has provided pursuant to this Section 7.3, then in such report LICENSEE
shall identify in reasonable detail the principal differences, state the reasons
for the differences and set forth a modified research, development, regulatory
approval, manufacturing, sublicensing, marketing and sales plan.  Such report
shall also include a forecast and schedule of major events required to market
the PRODUCTS IN CLASS or LICENSED METHODS under development during such year. 
Such report shall also include the aggregate MINIMUM DIRECT COSTS actually
incurred to the end of the most recent calendar year preceding such report. 
LICENSEE shall also promptly provide any reasonable additional data that YALE by
written notice to LICENSEE requests in order to evaluate LICENSEE’s exercise of
REASONABLE COMMERCIAL EFFORTS during such year.  Within thirty (30) days
following any assignment by LICENSEE pursuant to Section 17.6, the assignee
shall provide YALE with an updated and revised copy of the PLAN.

 

7.4.                            LICENSEE shall immediately notify YALE if at any
time LICENSEE (a) abandons or suspends, or determines to abandon or suspend, its
research, development and marketing of the PRODUCTS IN CLASS and LICENSED
METHODS, (b) fails to comply with its due diligence obligations under this
Article for a period exceeding ninety (90) days, or (c) abandons or suspends, or
determines to abandon or suspend, its clinical research, development or
marketing of a particular PRODUCT IN CLASS or a particular LICENSED METHOD.

 

7.5.                            LICENSEE shall during the TERM incur costs
(including external costs and reasonably attributable internal costs) towards
research, clinical development, regulatory approvals, manufacturing,
intellectual property filings or maintenance fees, or marketing of one or more
PRODUCT IN CLASS and/or LICENSED METHODS (“MINIMUM DIRECT COSTS”) according to
the following schedule:

 

24

--------------------------------------------------------------------------------


 

Period from ORIGINAL
LICENSE AGREEMENT
EFFECTIVE DATE to end
of

 

Cumulative MINIMUM
DIRECT COSTS

 

Year 5

 

$

15,000,000

 

Year 8

 

$

25,000,000

 

 

In determining the amount of such costs that LICENSEE has incurred, costs of
LICENSEE shall be calculated on an accrual basis, consistent with the GAAP used
in the preparation of LICENSEE’s financial statements furnished to YALE pursuant
to Section 9.3, and amounts paid by LICENSEE as RESEARCH SUPPORT of the RESEARCH
PROGRAM and such documented costs incurred by SUBLICENSEES and/or AFFILIATES
towards a PRODUCT IN CLASS or a LICENSED METHOD shall all be considered costs
incurred by LICENSEE.

 

ARTICLE 8                              CONFIDENTIALITY AND PUBLICITY

 

8.1.                            Subject to the parties’ rights and obligations
pursuant to this AGREEMENT, YALE and LICENSEE agree that during the TERM and for
five (5) years thereafter, each of them:

 

(a)                                 will keep confidential and will cause their
AFFILIATES and, in the case of LICENSEE, require its SUBLICENSEES to agree in
writing with LICENSEE, to keep confidential, CONFIDENTIAL INFORMATION disclosed
to it by the other party, by taking whatever action the party receiving the
CONFIDENTIAL INFORMATION would take to preserve the confidentiality of its own
CONFIDENTIAL INFORMATION, which in no event shall be less than reasonable care;
and

 

(b)                                 will only disclose that part of the other’s
CONFIDENTIAL INFORMATION to its officers, employees or agents that is necessary
for those officers, employees or agents who need to know to carry out its
responsibilities under this AGREEMENT; and

 

(c)                                  will not use the other party’s CONFIDENTIAL
INFORMATION other than as expressly set forth in this AGREEMENT or disclose the
other’s CONFIDENTIAL INFORMATION to any third parties under any circumstance
without advance written permission from the other party; and

 

(d)                                 will, within sixty (60) days of termination
of this AGREEMENT, return all the CONFIDENTIAL INFORMATION disclosed to it by
the other party pursuant to this AGREEMENT except for one copy which may be
retained by the recipient for monitoring compliance with this Article 8.

 

8.2.                            The obligations of confidentiality described
above shall not pertain to that part of the CONFIDENTIAL INFORMATION that:

 

25

--------------------------------------------------------------------------------


 

(a)                                 was known to the recipient prior to the
disclosure by the disclosing party; or

 

(b)                                 is at the time of disclosure or has become
thereafter publicly known through no fault or omission attributable to the
recipient; or

 

(c)                                  is rightfully given to the recipient from
sources independent of the disclosing party; or

 

(d)                                 is independently developed by the receiving
party without use of or reference to the CONFIDENTIAL INFORMATION of the other
party; or

 

(e)                                  is required to be disclosed by law in the
opinion of recipient’s attorney, but only after the disclosing party is given
prompt written notice and an opportunity to seek a protective order; or

 

(f)                                   is provided under the RESEARCH AGREEMENT
(which CONFIDENTIAL INFORMATION shall be governed by the provisions of the
RESEARCH AGREEMENT governing confidential information).

 

8.3.                            Except as required by law, neither party may
disclose the financial terms of this AGREEMENT without the prior written consent
of the other party, except that LICENSEE may disclose such terms to persons who
agree in writing with LICENSEE to keep such information confidential.

 

ARTICLE 9                              REPORTS, RECORDS AND INSPECTIONS

 

9.1.                            LICENSEE shall, within thirty (30) days after
the calendar year in which NET SALES first occur, and within thirty (30) days
after each calendar quarter (March 31, June 30, September 30 and December 31)
thereafter, provide YALE with a written report detailing the NET SALES and uses,
if any, made by LICENSEE, its SUBLICENSEES and AFFILIATES of LICENSED PRODUCTS
and LICENSED METHODS during the preceding calendar quarter and calculating the
payments due pursuant to Article 6.  NET SALES of PRODUCTS IN CLASS or LICENSED
METHODS shall be deemed to have occurred as determined in accordance with the
GAAP used in the preparation of the financial statement furnished by LICENSEE to
YALE pursuant to Section 9.3.  Each such report shall be signed by an officer of
LICENSEE (or the officer’s designee), and must include:

 

(a)                                 the number of PRODUCTS IN
CLASS manufactured, sold, leased or otherwise transferred or disposed of, and
the amount of LICENSED METHODS sold, by LICENSEE, SUBLICENSEES and AFFILIATES;

 

(b)                                 a calculation of NET SALES for the
applicable reporting period in each country, including the gross invoice prices
charged for the PRODUCTS IN CLASS and LICENSED METHODS and any permitted
deductions made pursuant to Section 2.34;

 

26

--------------------------------------------------------------------------------


 

(c)                                  a calculation of total royalties or other
payment due, including any exchange rates used for conversion; and

 

(d)                                 names and addresses of all SUBLICENSEES and
the type and amount of any SUBLICENSE INCOME received from each SUBLICENSEE.

 

9.2.                            LICENSEE and its SUBLICENSEES shall keep and
maintain complete and accurate records and books containing an accurate
accounting of all data in sufficient detail to enable verification of EARNED
ROYALTIES and other payments under this AGREEMENT.  LICENSEE shall preserve such
books and records for three (3) years after the calendar year to which they
pertain.  Such books and records shall be open to inspection by YALE or an
independent certified public accountant selected by YALE, at YALE’s expense,
during normal business hours upon ten (10) days’ prior written notice, for the
purpose of verifying the accuracy of the reports and computations rendered by
LICENSEE.  In the event LICENSEE underpaid the amounts due to YALE with respect
to the audited period by more than five percent (5%), LICENSEE shall pay the
reasonable cost of such examination, together with the deficiency not previously
paid, within thirty (30) days of receiving notice thereof from YALE.

 

9.3.                            LICENSEE shall deliver to YALE within one
hundred fifty (150) days after the end of each fiscal year of LICENSEE during
the TERM, an income statement for such fiscal year, a balance sheet of LICENSEE
and statement of stockholders’ equity as of the end of such fiscal year, and a
statement of cash flows for such fiscal year, such financial statements to be
prepared in accordance with generally accepted accounting principles (“GAAP”),
and accompanied by an audit report of independent public accountants of
nationally recognized standing selected by LICENSEE.

 

ARTICLE 10                       PATENT PROTECTION

 

10.1.                     LICENSEE shall be responsible for all past, present
and future costs of filing, prosecution and maintenance of all United States
patent applications contained in the LICENSED PATENTS.  Any and all such United
States patent applications, and resulting issued patents, shall remain the
property of YALE.

 

10.2.                     LICENSEE shall be responsible for all past, present
and future costs of filing, prosecution and maintenance of all foreign patent
applications, and patents contained in the LICENSED PATENTS in the countries
outside the United States in the LICENSED TERRITORY selected by YALE and agreed
to by LICENSEE.  All such applications or patents shall remain the property of
YALE.

 

10.3.                     If LICENSEE does not agree to pay the expenses of
filing, prosecuting or maintaining a patent application or patent in any country
outside the United States, or fails to pay the expenses of filing, prosecuting
or maintaining a patent application or patent in the United States, then the
LICENSE with respect to such patent application or patent shall terminate
automatically with respect to that country.

 

10.4.                     The costs mentioned in Sections 10.2 and 10.3 shall
include, but are not limited to, any past, present and future taxes, annuities,
working fees, maintenance fees, renewal and extension charges. Payment of such
costs shall be made, at YALE’s option, either directly to

 

27

--------------------------------------------------------------------------------


 

patent counsel or by reimbursement to YALE.  In either case, LICENSEE shall make
payment directly to the appropriate party within thirty (30) days of receiving
its invoice.  If LICENSEE fails to make payment to YALE or patent counsel, as
appropriate, within the thirty (30) day period, LICENSEE shall be charged a five
percent (5%) surcharge on the invoiced amount per month or fraction thereof or
such other amount (higher or lower) as may be charged by patent counsel. 
Failure of LICENSEE to pay the surcharge shall be grounds for termination by
YALE under Section 13.1 as and to the extent the same constitutes a TERMINATION
EVENT.

 

10.5.                     All patent applications under the LICENSED PATENTS
shall be prepared, prosecuted, filed and maintained by independent patent
counsel chosen by YALE and reasonably acceptable to LICENSEE.  Said independent
patent counsel shall be ultimately responsible to YALE.  LICENSEE shall have the
right to retain, at its own expense, separate patent counsel to advise LICENSEE
regarding such patent matters.  YALE shall instruct its patent counsel to keep
YALE, LICENSEE and LICENSEE’s patent counsel, if any, fully informed of the
progress of all patent applications and patents, and to give both YALE and
LICENSEE reasonable opportunity to comment on the type and scope of useful
claims and the nature of supporting disclosures and other matters in the course
of patent prosecution and maintenance.  YALE will not finally abandon any patent
application for which LICENSEE is bearing expenses without LICENSEE’s consent. 
In making its decisions regarding patent matters YALE shall (1) give due regard
to the advice of its patent counsel, (2) instruct its patent counsel to consider
any advice offered by LICENSEE’s patent counsel, if any, and (3) conduct such
preparation, prosecution and maintenance of patent applications and patents in a
manner that is commercially reasonable and with a view to assisting LICENSEE in
complying with its obligations under this AGREEMENT and to facilitate LICENSEE’s
ability to commercialize PRODUCTS IN CLASS and/or LICENSED METHODS for which
royalties will be payable by LICENSEE under Section 6.1.  YALE shall have no
liability to LICENSEE for damages, whether direct, indirect or incidental,
consequential or otherwise, allegedly arising from its good faith decisions,
actions and omissions taken in compliance with this AGREEMENT in connection with
such patent prosecution.

 

10.6.                     LICENSEE shall mark, and shall require SUBLICENSEES to
mark, all LICENSED PRODUCTS with the numbers of all patents included in LICENSED
PATENTS that cover the PRODUCTS IN CLASS.  Without limiting the foregoing, all
PRODUCTS IN CLASS shall be marked in such a manner as to conform with the patent
marking notices required by the law of any country where such PRODUCTS IN
CLASS are made, sold, used or shipped, including, but not limited to, the
applicable patent laws of that country.

 

ARTICLE 11                       INFRINGEMENT AND LITIGATION

 

11.1.                     Each party shall promptly notify the other in writing
in the event that it obtains knowledge of infringing activity by third parties,
or is sued or threatened with an infringement suit, in any country in the
LICENSED TERRITORY as a result of activities that concern the TECHNOLOGY and
shall supply the other party with documentation of the infringing activities
that it possesses.

 

28

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

11.2.                     During the TERM:

 

(a)                                 LICENSEE shall have the first right and
obligation to (i) defend its or its SUBLICENSEE’s use of the TECHNOLOGY against
infringement or interference claims in the LICENSED TERRITORY by third parties
and (ii) take action (including legal action) against third parties who may
infringe the LICENSED PATENTS or otherwise misappropriate the LICENSED KNOW-HOW,
LICENSED METHODS or LICENSED MATERIALS.  This right and obligation includes
bringing any legal action for infringement and defending any counter claim of
invalidity or action of a third party for declaratory judgment for
non-infringement or non-interference.  If, in the reasonable opinion of both
LICENSEE’s and YALE’s respective counsel, YALE is required to be a named party
to any such suit for standing purposes, LICENSEE may join YALE as a party;
provided, however, that (i) YALE shall not be the first named party in any such
action, (ii) the pleadings and any public statements about the action shall
state that the action is being pursued by LICENSEE and that LICENSEE has joined
YALE as a party; and (iii) LICENSEE shall keep YALE reasonably apprised of all
developments in any such action.  LICENSEE may settle such suits solely in its
own name and solely at its own expense and through counsel of its own selection;
provided, however, that no settlement shall be entered without YALE’s prior
written consent.  LICENSEE shall bear the expense of such legal actions.  Except
for providing reasonable assistance, at the request and expense of LICENSEE,
YALE shall have no obligation regarding the legal actions described in this
Section unless required to participate by law.  However, YALE shall have the
right to participate in any such action through its own counsel and at its own
expense.  Any recovery shall first be applied to LICENSEE’s out-of-pocket
expenses and second shall be applied to YALE’s out-of-pocket expenses, including
legal fees.  Thereafter, any remaining amount of such recovery by LICENSEE up to
the amount of compensatory damages recovered by LICENSEE shall be retained by
LICENSEE, but if related to a PRODUCT IN CLASS or LICENSED METHOD shall be
deemed, to the extent so related, NET SALES of a PRODUCT IN CLASS or LICENSED
METHOD, as the case may be, during the calendar quarter in which such recovery
is actually paid to LICENSEE, and shall be subject to payment by LICENSEE of an
EARNED ROYALTY thereon pursuant to Section 6.1.  LICENSEE shall pay YALE [**]
percent ([**]%) of the amount, if any, of any such recovery by LICENSEE related
to a PRODUCT IN CLASS or LICENSED METHOD which amount is in excess of
(i) LICENSEE’s and YALE’s out-of-pocket expenses as aforesaid and (ii) the
amount of such compensatory damages as aforesaid.  LICENSEE shall make such
payment to YALE within thirty (30) days after the end of the calendar quarter in
which LICENSEE actually receives the amount giving rise to such payment to YALE.

 

(b)                                 Promptly after LICENSEE (a) receives
notification from YALE of infringement by a third party or (b) otherwise first
becomes aware of an infringement by a third party, whichever is earlier,
LICENSEE shall investigate such infringement and take other steps, including,
without limitation, contacting the person believed to be infringing, to
determine the nature and extent of any such infringement and, if LICENSEE
determines that such infringement is occurring, notify such infringing person to
cease.  If such infringement shall nonetheless continue, then LICENSEE shall
proceed in a timely manner in accordance with Section 11.2(a).  If LICENSEE
fails to initiate such actions to investigate and determine the nature and
extent of such infringement within sixty (60) days after the earlier of such
notice from YALE or the date LICENSEE first becomes aware of such infringement
or if LICENSEE fails to commence a legal action under Section 11.2(a) in a
timely manner, as the case may be, then YALE may by notice to LICENSEE demand
that LICENSEE take such actions or commence such legal action.  If

 

29

--------------------------------------------------------------------------------

 

LICENSEE shall fail to take such action or commence such legal action, as the
case may be, within sixty (60) days after such demand by YALE, then YALE shall
have the right to take such action or to initiate such legal action, as the case
may be, at its own expense.  If YALE initiates such legal action YALE may use
the name of LICENSEE as party plaintiff to uphold the LICENSED PATENTS.  In such
case, LICENSEE shall provide reasonable assistance to YALE if requested to do
so.  YALE may settle such actions solely through its own counsel.  Any recovery
shall be retained by YALE.  In case YALE initiates such legal action in
accordance with this Section 11.2(b), then YALE may terminate the LICENSE in the
country where such legal action is taken.

 

11.3.                     In the event LICENSEE is permanently enjoined from
exercising its LICENSE under this AGREEMENT pursuant to an infringement action
brought by a third party, or if both LICENSEE and YALE elect not to undertake
the defense or settlement of a suit alleging infringement for a period of six
(6) months from notice of such suit, then either party shall have the right to
terminate the LICENSE in the country where the suit was filed with respect to
the allegedly infringing LICENSED PATENT following thirty (30) days’ written
notice to the other party in accordance with the terms of Article 15.

 

11.4.                     If LICENSEE, AFFILIATE, and/or SUBLICENSEE challenge a
VALID CLAIM of a LICENSED PATENT or challenge a claim by YALE that a product is
a PRODUCT IN CLASS (each a “CHALLENGE”), then LICENSEE, AFFILIATE, and/or
SUBLICENSEE shall pay or continue to pay all amounts due under this AGREEMENT
during the pendency of such CHALLENGE, whether or not any of such amounts is in
dispute in such CHALLENGE.

 

ARTICLE 12                       USE OF YALE’S NAME

 

LICENSEE shall not use the name “Yale” or “Yale University,” nor any variation
or adaptation thereof, nor any trademark, trade name or other designation owned
by YALE, nor the names of any of its trustees, officers, faculty, students,
employees or agents, for any purpose without the prior written consent of YALE
in each instance, except (a) that LICENSEE may disclose the terms of this
AGREEMENT, the activities of the parties hereunder, and the TECHNOLOGY to its
stockholders, potential investors and consultants who are subject to obligations
to LICENSEE to keep such information confidential, where such confidentiality
obligations are substantially similar to the obligations of LICENSEE to YALE
hereunder and (b) as required by applicable law.

 

ARTICLE 13                       TERMINATION

 

13.1.                     YALE shall have the right to terminate the LICENSE
upon written notice to LICENSEE in the event a TERMINATION EVENT shall have
occurred and be continuing; provided, however, that any termination by reason of
a TERMINATION EVENT (other than a TERMINATION EVENT described in
Section 2.58(a)) shall be made in accordance with Section 13.4.

 

13.2.                     The LICENSE shall terminate automatically without any
notice to LICENSEE in the event LICENSEE shall cease to carry on its business
for a period of thirty (30) consecutive days or becomes INSOLVENT, or a petition
in bankruptcy is filed against LICENSEE and is

 

30

--------------------------------------------------------------------------------


 

consented to, acquiesced in or remains undismissed for one hundred twenty (120)
days, or LICENSEE makes a general assignment for the benefit of creditors, or a
receiver is appointed for LICENSEE.

 

13.3.                     LICENSEE shall have the right to terminate the LICENSE
upon written notice to YALE:

 

(a)                                 at any time on six (6) months’ notice to
YALE, provided LICENSEE is not in breach of the AGREEMENT in any material
respect and upon payment of all amounts due YALE through the effective date of
termination; or

 

(b)                                 in the event YALE commits a material breach
of any of the provisions of this AGREEMENT and such breach is not cured (if
capable of being cured) within the sixty (60) day period after receipt of
written notice thereof from LICENSEE which notice shall identify such breach in
reasonable detail, or upon receipt of such notice if such breach is not capable
of being cured.

 

13.4.                     Subject to Section 13.1, if YALE believes that a
TERMINATION EVENT (other than a TERMINATION EVENT described in Section 2.58(a))
shall have occurred and be continuing, then such matter shall be resolved in
accordance with this Section 13.4.

 

(a)                                 If YALE believes such a TERMINATION EVENT
shall have occurred and be continuing and wishes to obtain additional
information from LICENSEE to assess whether such a TERMINATION EVENT shall have
occurred and be continuing, then YALE may so notify LICENSEE and request such
information as YALE may specify in such notice to assist YALE in determining
whether such a TERMINATION EVENT shall have occurred and be continuing (each a
“TERMINATION EVENT INFORMATION NOTICE”).  LICENSEE shall respond to such
TERMINATION EVENT INFORMATION NOTICE within thirty (30) days and in such
response shall provide such information as YALE shall have requested and which
LICENSEE has in its possession or may obtain without unreasonable effort or
expense.

 

(b)                                 If either (1) notwithstanding LICENSEE
having provided such additional information, YALE continues to believe such a
TERMINATION EVENT shall have occurred and be continuing or (2) YALE believes
such a TERMINATION EVENT shall have occurred and be continuing and does not wish
to obtain additional information from LICENSEE under Section 13.4(a), then in
either such case in the preceding clause (1) or (2) YALE may give notice to
LICENSEE stating that YALE believes that such a TERMINATION EVENT shall have
occurred and be continuing and setting forth in reasonable detail the basis for
YALE’s belief that such a TERMINATION EVENT shall have occurred and be
continuing (each a “TERMINATION EVENT NOTICE”).  Within thirty (30) days after
LICENSEE receives a TERMINATION EVENT NOTICE, LICENSEE shall provide YALE such
information as LICENSEE believes establishes the absence of such a TERMINATION
EVENT having occurred and be continuing.

 

(c)                                  YALE shall give a TERMINATION EVENT
INFORMATION NOTICE (or if YALE determines not to give a TERMINATION EVENT
INFORMATION NOTICE, then a TERMINATION EVENT NOTICE) within ninety (90) days
after (1) the cure period, in the

 

31

--------------------------------------------------------------------------------


 

case of such a notice relating to Section 2.58(b), (2) YALE first learns of the
event, in the case of such a notice relating to Section 2.58(c) or 2.58(e),
(3) LICENSEE’s notice to YALE, in the case of such a notice relating to
Section 2.58(d), or (4) it receives LICENSEE’s annual progress report, in the
case of such a notice relating to Section 7.2 or 7.5, or the due date for
LICENSEE’s annual progress report, in case LICENSEE fails to provide any such
report when due.  If YALE gives a TERMINATION EVENT INFORMATION NOTICE, then it
shall give any TERMINATION EVENT NOTICE relating thereto within 60 days after
giving such TERMINATION EVENT INFORMATION NOTICE.

 

(d)                                 Within sixty (60) days after LICENSEE
receives a TERMINATION EVENT NOTICE, YALE and LICENSEE shall meet at YALE’s
campus in New Haven, Connecticut to discuss and seek to resolve the matter.  If,
after such meeting the parties are unable to resolve such matter, then the
Managing Director of YALE’s Office of Cooperative Research, or the Managing
Director’s designee, and the Chairman of the Board, the Chief Executive Officer
or the President or another designee of LICENSEE shall meet at YALE’s campus in
New Haven, Connecticut and seek to resolve such matter.

 

(e)                                  If, after following the procedures
specified in this Section 13.4 with respect to an alleged TERMINATION EVENT of
the type covered by this Section 13.4, the parties are unable to resolve the
matter and YALE continues to believe that such a TERMINATION EVENT has occurred
and is continuing, then YALE shall so notify LICENSEE within thirty (30) days
after conclusion of the meetings provided for in Section 13.4(d).  Such notice
shall specify in reasonable detail the TERMINATION EVENT(S) alleged to have
occurred and be continuing.  After YALE gives such notice, the parties shall
submit the dispute to JAMS or another such mutually agreed upon alternative
dispute resolution provider experienced in business dispute mediation (an “ADR”)
for non-binding mediation. The parties will cooperate with ADR and with one
another in selecting a mediator from ADR’s panel of neutrals, and in promptly
scheduling the mediation proceedings. The parties covenant that they will
participate in the mediation in good faith, and that they will share ADR costs
equally. All offers, promises, conduct and statements, whether oral or written,
made in the course of the mediation by any of the parties, their agents,
employees, experts and attorneys, and by the mediator or any ADR employees, are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any arbitration or other proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation. If the dispute is not resolved within ninety (90) days from the date
of the submission of the dispute to mediation (or such later date as the parties
may mutually agree in writing), then if such TERMINATION EVENT shall be
continuing YALE shall have the right to terminate the LICENSE by giving fifteen
(15) days notice to LICENSEE, which notice shall specify in reasonable detail
the particular TERMINATION EVENT(S) (the “TERMINATION NOTICE”).  The mediation
may continue, if the parties so agree, after YALE gives the TERMINATION NOTICE.
The pendency of a mediation shall not preclude a party from seeking provisional
remedies in connection with this AGREEMENT or such dispute from a court of
competent jurisdiction, and the parties agree not to defend against any
application for provisional relief on the ground that a mediation is pending.

 

(f)                                   Either party shall have the right to seek
declaratory relief relating to this AGREEMENT in a court of competent
jurisdiction.

 

32

--------------------------------------------------------------------------------


 

13.5.                     Upon termination of the LICENSE, for any reason, all
rights and licenses granted to LICENSEE under the terms of this AGREEMENT shall
terminate.  In case of any termination of the LICENSE, each sublicense that
LICENSEE shall have entered into in compliance with this AGREEMENT shall become
a direct license by YALE to the applicable SUBLICENSEE, so long as at the time
of such termination of the LICENSE such SUBLICENSEE shall be in compliance in
all material respects with the terms of its sublicense; provided, however that
(1) YALE shall not be liable for any breach or default under such sublicense by
LICENSEE and (2) in no event shall YALE have any obligation or liability under
such sublicense that it did not have to LICENSEE under this AGREEMENT prior to
termination of the LICENSE.  Upon such termination, LICENSEE shall cease to
manufacture or sell PRODUCTS IN CLASS and cease to practice LICENSED METHODS,
except that (1) LICENSEE may complete the manufacture of quantities of PRODUCTS
IN CLASS which were work-in-process on the date of such termination and
(2) LICENSEE may, for up to one hundred eighty (180) days after the date of such
termination, sell any inventory of PRODUCTS IN CLASS that existed on the date of
such termination or which were completed as permitted by the immediately
preceding clause (1).  Within sixty (60) days of the effective date of
termination LICENSEE shall:

 

(a)                                 Return to YALE all materials relating to or
containing the LICENSED PATENTS, LICENSED METHODS or CONFIDENTIAL INFORMATION
disclosed by YALE; provided, however, that LICENSEE may retain a single file
copy thereof in its records;

 

(b)                                 Provide to YALE the last report required
under Section 9.1; and

 

(c)                                  Make all payments arising under this
AGREEMENT up to the effective date of termination.

 

13.6.                     Termination of the LICENSE shall not affect any rights
or obligations accrued prior to the effective date of such termination and
specifically LICENSEE’s obligation to pay all royalties and other payments
specified by Article 5 and 6 for NET SALES to the date of termination.  The
parties agree that claims giving rise to indemnification may arise after the
TERM or termination of the LICENSE granted herein.

 

13.7.                     The rights provided in this Article 13 shall be in
addition and without prejudice to any other rights which the parties may have
with respect to any default or breach of the provisions of this AGREEMENT.

 

13.8.                     Waiver by either party of one or more defaults or
breaches shall not deprive such party of the right to terminate because of any
subsequent default or breach.

 

13.9.                     Upon termination of the LICENSE for any reason other
than breach by YALE, the TECHNOLOGY that may no longer be practiced upon
termination of the LICENSE or termination of the LICENSE with respect to a
particular PRODUCT IN CLASS or LICENSED METHOD that LICENSEE has chosen to
abandon, as the case may be, shall be a “RETURNED TECHNOLOGY”.  LICENSEE shall
permit YALE and its future licensees of the RETURNED TECHNOLOGY to utilize,
reference and otherwise have the benefit of all regulatory approvals of, or
clinical trials or other studies conducted by or on behalf of LICENSEE on, and
all filings made by or on behalf of LICENSEE with regulatory agencies with
respect to, RETURNED

 

33

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

TECHNOLOGY.  In addition, at YALE’s request and subject to Section 13.5,
LICENSEE shall, at YALE’s sole cost and expense, deliver to YALE copies of
records held by or on behalf of LICENSEE that are required by regulatory
authorities to be maintained with respect to the sale, storage, handling,
shipping and use of the RETURNED TECHNOLOGY, copies of all reimbursement
approval files held by LICENSEE, and copies of all documents, data and
information held by or on behalf of LICENSEE that are related to clinical trials
and other studies by or on behalf of LICENSEE of RETURNED TECHNOLOGIES, all of
which are collectively the “RETURNED MATERIALS”. YALE agrees that, subject to
the provisions of Article 8, LICENSEE may retain one copy thereof to the extent
LICENSEE is required by law to maintain such copy.  If LICENSEE so returns the
RETURNED TECHNOLOGY and the RETURNED MATERIALS within six (6) months after
YALE’s request, then in total consideration for the provision of the RETURNED
TECHNOLOGY and the RETURNED MATERIALS, YALE shall from time to time pay to
LICENSEE [**] percent ([**]%) of all revenue or other financial consideration
YALE receives from any new license of the RETURNED TECHNOLOGY and the RETURNED
MATERIALS, other than revenue or other consideration that is research support. 
YALE shall pay such amounts to LICENSEE within ninety (90) days after YALE
receives such revenue.

 

13.10.              Upon expiration of the TERM or upon termination of the
LICENSE, LICENSEE shall have a non-exclusive, fully paid-up, perpetual license
to LICENSED KNOW-HOW to make, have made, use, sell, have sold, import or export
any PRODUCT, method, procedure, service or process in the LICENSED TERRITORY.

 

ARTICLE 14                       INDEMNIFICATION; INSURANCE; NO WARRANTIES

 

14.1.                     LICENSEE shall defend, indemnify and hold harmless
YALE, its trustees, directors, officers, employees, and agents and their
respective successors, heirs and permitted assigns (the “INDEMNIFIED PERSONS”)
against any and all liabilities, claims, demands, damages, judgments, losses and
expenses of any nature, including, without limitation, reasonable legal expenses
and attorneys’ fees (collectively “CLAIMS”), (1) arising out of any theory of
liability (including, without limitation, tort, warranty, or strict liability)
or the death, personal injury, or illness of any person or out of damage to any
property related in any way to the rights granted under this AGREEMENT; or
(2) resulting from the production, manufacture, sale, use, lease, or other
disposition or consumption or advertisement of the PRODUCTS IN CLASS or LICENSED
METHODS by LICENSEE, its AFFILIATES, SUBLICENSEES or any other transferees; or
(3) in connection with any statement, representation or warranty of LICENSEE,
its AFFILIATES, SUBLICENSEES or any other transferees with respect to the
LICENSED PRODUCTS or LICENSED METHODS.  Each INDEMNIFIED PERSON shall notify
LICENSEE promptly after such INDEMNIFIED PERSON learns of a CLAIM or threatened
CLAIM for which indemnity may be sought under this Section 14.1.  The LICENSEE
shall have the right to assume the defense of any legal action for which
indemnity may be sought under this Section 14.1.  LICENSEE shall not be
responsible for indemnity with regard to any CLAIM that is settled without
LICENSEE’s prior written consent.  Notwithstanding any provision of this
AGREEMENT to the contrary, no INDEMNIFIED PERSON shall be entitled to indemnity
hereunder for any CLAIM arising out of or relating to such INDEMNIFIED PERSON’s
participation in any clinical trial involving any PRODUCT IN CLASS or such
INDEMNIFIED PERSON’s use of a PRODUCT IN CLASS as a patient.

 

34

--------------------------------------------------------------------------------


 

14.2.                     LICENSEE shall purchase and maintain in effect and
shall require its SUBLICENSEES to purchase and maintain in effect a policy of
commercial, general liability insurance to protect YALE with respect to events
described in Section 14.1.  Such insurance shall:

 

(a)                                 list “YALE, its trustees, directors,
officers, employees and agents” as additional insureds under the policy;

 

(b)                                 provide that such policy is primary and not
excess or contributory with regard to other insurance YALE may have;

 

(c)                                  be endorsed to include product liability
coverage in amounts no less than Five Million Dollars ($5,000,000.00) per
incident and Five Million Dollars ($5,000,000.00) annual aggregate; and

 

(d)                                 be endorsed to include contractual liability
coverage for LICENSEE’s indemnification under Section 14.1; and

 

(e)                                  by virtue of the minimum amount of
insurance coverage required under Section 14.2(c), not be construed to create a
limit of LICENSEE’s liability with respect to its indemnification under
Section 14.1.

 

14.3.                     By signing this AGREEMENT, LICENSEE certifies that the
requirements of Section 14.2 will be met on or before the earlier of (a) the
date of FIRST SALE of any PRODUCT IN CLASS or LICENSED METHOD or (b) the date
any PRODUCT IN CLASS, or LICENSED METHOD is tested or used on humans, and will
continue to be met thereafter.  Upon YALE’s request, LICENSEE shall furnish a
Certificate of Insurance and a copy of the current Insurance Policy to YALE. 
LICENSEE shall give thirty (30) days’ written notice to YALE prior to any
cancellation of or material change to the policy.

 

14.4.                     (a)                                 YALE MAKES NO, AND
EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS OR WARRANTIES THAT ANY CLAIMS OF THE
LICENSED PATENTS, ISSUED OR PENDING, ARE VALID, OR THAT THE MANUFACTURE, USE,
SALE OR OTHER DISPOSAL OF THE PRODUCTS IN CLASS, OR PRACTICE OF THE LICENSED
METHODS, DOES NOT OR WILL NOT INFRINGE UPON ANY PATENT OR OTHER RIGHTS NOT
VESTED IN YALE.

 

(b)                                 EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, YALE MAKES NO, AND EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS AND
WARRANTIES WHATSOEVER WITH RESPECT TO THE LICENSED PATENTS, PRODUCTS IN
CLASS AND LICENSED METHODS, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. 
LICENSEE SHALL MAKE NO STATEMENTS, REPRESENTATION OR WARRANTIES WHATSOEVER TO
ANY THIRD PARTIES WHICH ARE INCONSISTENT WITH SUCH DISCLAIMER BY YALE.  IN NO
EVENT SHALL YALE, OR ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES, BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES
OF ANY KIND, INCLUDING ECONOMIC

 

35

--------------------------------------------------------------------------------


 

DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER YALE SHALL
BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF THE FOREGOING.  IN NO EVENT SHALL YALE, OR ITS TRUSTEES,
DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES, BE LIABLE FOR DAMAGES IN EXCESS
OF AMOUNTS YALE HAS RECEIVED FROM LICENSEE UNDER THIS LICENSE.

 

ARTICLE 15                       NOTICES, PAYMENTS

 

15.1.                     Any payment, notice or other communication required by
this AGREEMENT (a) shall be in writing, (b) may be delivered personally or sent
by reputable overnight courier with written verification of receipt or by
registered or certified first class United States Mail, postage prepaid, return
receipt requested, (c) shall be sent to the following addresses or to such other
address as such party shall designate by written notice to the other party, and
(d) shall be effective upon receipt:

 

FOR YALE:

 

FOR LICENSEE:

 

Managing Director

 

Chief Executive Officer

 

YALE UNIVERSITY

 

Kolltan Pharmaceuticals, Inc.

 

Office of Cooperative Research

 

300 George Street

 

433 Temple Street

 

New Haven, Connecticut, 06511

 

New Haven, Connecticut 06511

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

General Counsel

 

 

 

Kolltan Pharmaceuticals, Inc.

 

 

 

300 George Street

 

 

 

New Haven, Connecticut, 06511

 

 

ARTICLE 16                       LAWS, FORUM AND REGULATIONS

 

16.1.                     Any matter arising out of or related to this AGREEMENT
shall be governed by and in accordance with the substantive laws of the State of
Connecticut, without regard to its conflicts of law principles, except where the
federal laws of the United States are applicable and have precedence.  Any
dispute arising out of or related to this AGREEMENT shall be brought in a court
of competent jurisdiction in the State of Connecticut.

 

16.2.                     LICENSEE shall comply, and shall cause its AFFILIATES
to comply and require its SUBLICENSEES to comply, with all foreign and United
States federal, state, and local laws, regulations, rules and orders applicable
to the testing, production, transportation, packaging, labeling, export, sale
and use of the PRODUCTS IN CLASS and practice of the LICENSED METHODS.  In
particular, LICENSEE shall be responsible for assuring compliance with all
United States export laws and regulations applicable to this LICENSE and
LICENSEE’s activities under this AGREEMENT.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 17                       MISCELLANEOUS

 

17.1.                     This AGREEMENT shall be binding upon and inure to the
benefit of the parties and their respective legal representatives, successors
and permitted assigns.

 

17.2.                     This AGREEMENT constitutes the entire agreement of the
parties relating to the LICENSED PATENTS, PRODUCTS IN CLASS and LICENSED
METHODS, and all prior representations, agreements and understandings, written
or oral, are merged into it and are superseded by this AGREEMENT.  This
AGREEMENT supersedes the SECOND AMENDED AND RESTATED LICENSE AGREEMENT in its
entirety and, as of the THIRD AMENDMENT EFFECTIVE DATE, the SECOND AMENDED AND
RESTATED LICENSE AGREEMENT shall be of no further force and effect; provided,
however, that any obligations to either party accrued by the other party prior
to the THIRD AMENDMENT EFFECTIVE DATE under the SECOND AMENDED AND RESTATED
LICENSE AGREEMENT shall remain as such.

 

17.3.                     The provisions of this AGREEMENT shall be deemed
separable.  If any part of this AGREEMENT is rendered void, invalid, or
unenforceable, such determination shall not affect the validity or
enforceability of the remainder of this AGREEMENT unless the part or parts which
are void, invalid or unenforceable shall substantially impair the value of the
entire AGREEMENT as to either party.

 

17.4.                     Articles, paragraph and section headings are inserted
for convenience of reference only and do not form a part of this AGREEMENT.

 

17.5.                     No person not a party to this AGREEMENT, including any
employee of any party to this AGREEMENT, shall have or acquire any rights by
reason of this AGREEMENT.  Nothing contained in this AGREEMENT shall be deemed
to constitute the parties partners with each other or any third party.

 

17.6.                     This AGREEMENT may not be amended or modified except
by written agreement executed by each of the parties.  This AGREEMENT is
personal to LICENSEE and shall not be assigned by LICENSEE without the prior
written consent of YALE; provided, however, that no such consent of YALE shall
be required in case of any assignment of this AGREEMENT by LICENSEE in
connection with a merger, consolidation, sale or other transfer of all or
substantially all of LICENSEE’s assets or any similar business combination or
reorganization so long as the assignee shall expressly assume in writing
LICENSEE’s obligations under this AGREEMENT; provided further, however, that in
case of any such action or transaction described in the immediately preceding
proviso, if the same constitutes a CHANGE OF CONTROL nothing in this
Section 17.6 shall remove such transaction from Section 5.4 or 5.7.  Sublicenses
shall not be deemed a sale or other transfer of assets by LICENSEE governed by
this Section 17.6, but instead shall be governed by Article 4 and, in respect of
milestone royalties by Sections 5.5 and 5.8.  Any attempted assignment in
contravention of this Section 17.6 shall be null and void and shall constitute a
material breach of this AGREEMENT.

 

37

--------------------------------------------------------------------------------


 

17.7.                     LICENSEE, or any SUBLICENSEE or assignee, will not
create, assume or permit to exist any lien, pledge, security interest or other
encumbrance on this AGREEMENT or any sublicense.

 

17.8.                     The failure of any party hereto to enforce at any
time, or for any period of time, any provision of this AGREEMENT shall not be
construed as a waiver of either such provision or of the right of such party
thereafter to enforce each and every provision of this AGREEMENT.

 

17.9.                     This AGREEMENT may be executed in any number of
counterparts and any party may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.

 

17.10.              Neither YALE nor LICENSEE shall be liable to perform its
obligations as required by this AGREEMENT, or shall be in default of its
obligations under this AGREEMENT, to the extent such failure to perform or
default is caused by any reason beyond such party’s control, including, without
limitation, any of the following: labor disturbances or disputes of any kind,
accidents, failure of any required governmental approval, civil disorders, acts
of aggression, acts of God, energy or other conservation measures, failure of
utilities, delays or defaults by common carrier, mechanical breakdowns, material
shortages, disease, or similar occurrences.  In case of any such reason beyond a
party’s control, the time for performance of such party’s obligations affected
thereby shall be extended by the period of the event or circumstance
constituting such reason and for a reasonable period of time thereafter.

 

17.11.              YALE has provided LICENSEE with the Yale University Patent
Policy in effect as of the EFFECTIVE DATE, a copy of which is attached hereto as
Appendix E.  As described in the recitals to this AGREEMENT, as of the EFFECTIVE
DATE, SCHLESSINGER serves on the LICENSEE Board of Directors and the LICENSEE
Scientific Advisory Board, and as a paid consultant to LICENSEE.  LICENSEE
agrees that, for so long as SCHLESSINGER is an employee of YALE, LICENSEE’s
rights to any INVENTIONS of SCHLESSINGER created other than in his capacity as a
YALE employee shall be subject to the attached Yale University Patent Policy,
and that any agreement, past or future, between SCHLESSINGER and LICENSEE
regarding INVENTIONS of SCHLESSINGER shall be construed in accordance therewith.

 

[signature page follows]

 

This Space Intentionally Left Blank

 

38

--------------------------------------------------------------------------------


 

IN WITNESS to their agreement, the parties have caused this AGREEMENT to be
executed in duplicate originals by their duly authorized representatives.

 

 

YALE UNIVERSITY

 

KOLLTAN PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ E. Jonathan Soderstrom

 

By:

/s/ Gerald McMahon

 

 

 

 

 

 

E. Jonathan Soderstrom, Ph.D.

 

 

Gerald McMahon

 

Managing Director

 

 

President and Chief Executive Officer

 

Office of Cooperative Research

 

 

 

 

 

 

 

 

Date:

17 May 2013

 

Date:

3/14/13

 

39

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

Appendix A

 

LICENSED PATENTS

 

(Shaded Rows = International (PCT) and Foreign Applications)

 

M&E
Matter
No.

 

Yale
Reference
No.

 

Serial No.

 

Title

 

Filing Date

 

Status

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 8 pages were omitted. [**]

 

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

Appendix B

 

THE PLAN

 

[**]

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

Appendix C

 

UNPATENTED VISITING SCIENTIST IP

 

[**]

 

--------------------------------------------------------------------------------


 

Appendix D

 

THIRD PARTY RIGHTS

 

NONE

 

--------------------------------------------------------------------------------


 

Appendix E

 

YALE UNIVERSITY PATENT POLICY

 

Yale University Office of Cooperative Research

 

http://www.yale.edu/ocr/pfg/policies/patents.html

 

Yale University

 

Disclose an Invention       Licensing Opportunities       YEI        FAQs      
Contact Us

 

Yale University Patent Policy

 

1.              Encouragement or Patents. In the course of teaching, research,
and other intellectual and administrative activity by faculty, staff fellows,
students, and other individuals in the University community, discoveries or
inventions both patentable and practical occur. Encouragement of such inventions
in appropriate ways is both supportive of the public interest and consistent
with the advancement or knowledge for its own sake, the primary purpose of
teaching and research in a university. The University Patent Policy states the
procedure to be followed in the administration of inventions which result from
teaching, research, and other intellectual activity performed under University
auspices except as further defined in paragraph 6.

 

2.              Purpose of Patent Policy. The purposes of this University Patent
Policy are (1) to help assure. In the public interest, that the patentability
(or other means or explanation) and practicality of inventions will be evaluated
by qualified persons, and that the income from inventions will be used to
support further research or other desirable University activities; and (2) to
define remuneration to the inventor or inventors (hereinafter the “Inventor”)
and the University as long as the invention is productive of royalties.

 

3.              Procedure as to Inventions. The University has established a
Committee on Cooperative Research, Patents, and Licensing
(../../../provost/html/comm_coopresearch.html) appointed from among members of
the faculty and administration. One function of the Committee is to advise the
University on matters of patents policy and administration. The University has
also established an Office of Cooperative Research to facilitate transfer of its
inventions/discoveries in the public interest.

 

a.              Patent Applications. All inventions of the kind referred to in
paragraph 1 shall be reported promptly in writing to the Provost through the
Director of the Office of Cooperative Research. The Director, with the advice of
the Committee on Cooperative Research, Patents, and Licensing, shall conduct an
initial screening followed, when indicated, by a detailed evaluation of the
invention. This may be done through an internal review, or by referral to an
external organization that manages the evaluation. After the evaluation, the
University may, alone or with the assistance of an external organization, make
application for letters patent. At the request of the office of Cooperative
Research, the Inventors shall execute assignments or other documents assigning
to the University all their rights in the invention and any patent applications
or resulting patents on the invention. Yale will retain title to all such patent
applications and resulting patents. If the University decides that it does not
wish, and has no legal obligation, to participate in the patenting or licensing
of an invention, the University may release to the Inventor the University’s
interest in the invention, and the Inventor shall then be free to dispose of the
invention as he or she wishes.

 

b.              License Agreement.

 

i.                  If the University decides to participate in the patenting or
licensing or an invention, the Office of Cooperative Research will seek to enter
into appropriate licensing arrangements to commercialize the invention. The
objective of the University is to assure the development of its technology in
furtherance of its own educational mission and for the benefit of society in
general. Therefore, as a general policy, the University will set the terms or
its licenses so as to further the achievement of this objective. Exclusive
licenses will be granted if it appears to the Office of Cooperative Research
that this is the most effective way of ensuring development to the point that
the public will benefit. Any exclusive license agreement will be so drawn as to
protect against failure of the licensee to carry out effective development and
marketing within a specified time period.

 

ii.               In research grants or contracts sponsored by industrial
companies there will typically be a section covering patents on future
inventions, if any, as in all government grants. When deemed appropriate, the
sponsor may be granted a license to any inventions developed during the term of
the grant or contract in accordance with the policies outlined in I) above.

 

4.              4. Division of Royalties.

 

a.              Definition. For purposes of this policy, “royalties” shall
include running royalties, advances against running royalties, up-front license
fees, milestone payments, shares of stock or other securities issued by the
licensee or another corporation (“equity”), and any other payments received by
the University under a license agreement in consideration for licensing an
invention, but shall not include amounts received from a licensee or others in
sponsorship of research or under other agreements for other goods, services or
rights.

 

b.              Recovery of Expenses. Royalties shall be used first to offset
out-of-pocket expenses incurred by the University in applying for, obtaining,
and defending a patent and in developing and negotiating license agreements
during the

 

1

--------------------------------------------------------------------------------


 

life of the patent. Expenses for this purpose will include fees paid be outside
legal, consulting, and licensing organizations and any other out-of-pocket costs
incurred by the University. The fees paid to the external individuals or
organizations for such services may be of fixed dollar amount or may be in the
form of an agreed-upon fraction or the gross royalty income, if any, or in any
other form directly associated with commercialization/licensing of the
invention. In addition, 10% or Royalties, after reduction as provided above for
out-of-pocket expenses, received in any year from an invention made on or after
April 11, 1992 shall be retained by the University and applied toward the
general support of the Office or Cooperative Research; provided, that if the
total or such recoveries in any year exceeds the Office’s approved budget, the
excess shall be allocated in a pro rata basis among those inventions from which
it was recovered and shall be distributed as part of Net Royalties in accordance
with subparagraph (d).

 

c.               Net Royalties. Alter recovery of expenses by the University as
provided in subparagraph (b), the remaining royalties will be designated Net
Royalties.

 

d.              Distribution or Net Royalties. The Net Royalties as defined
above shall be divided between the Inventor(s) (as defined under the patent law)
and the University as follows:

 

·        The first $100,000 of Net Royalties
50% to the Inventor(s) 
50% allocated to the general support of University research, as described in
paragraph 5.

 

·        Net Royalties between $100,000 and $200,000
40% to the Inventor(s)
60% allocated to the general support of University research, as described in
paragraph 5.

 

·        Net Royalties exceeding $200,000
30% to the Inventor(s)
70% allocated to the general support of University research, as described in
paragraph 5.

 

For purposes of applying the above Net Royalty distribution formula (i.e.,
whether aggregate Net Royalties are $100,000 or less, between $100,000 and
$200,000, or more than $200,000), equity shall be deemed to have the per-share
value agreed upon in a good-faith negotiation between the University and the
licensee at the time the license agreement is executed, and the equity shall be
deemed received after all cash Net Royalties received at or before the time the
equity is issued. In the absence of such negotiated value, the Inventors shall
receive 32% of the equity Net Royalties.

 

In its discretion, the University may either distribute equity to the
Inventor(s) when it is received or arrange for the licensee to issue the
Inventor’s share of equity directly to the Inventor(s).

 

As used in this document, the term “Inventor” may represent two or more
individuals. These individuals will be expected to agree among themselves on the
fractional distribution of the “Inventor” share of any royalties. A written
agreement must be signed by all the individuals involved, and deposited for the
record in the Office of Cooperative Research. (Appropriate forms are available
from the Office of Cooperative Research.) If no written agreement has been
deposited at the time of a distribution of Net Royalties, the Inventors’ share
of such distribution shall be divided equally among the Inventors.

 

e.               Overriding Agreements with Third Parties. The foregoing
provisions of this paragraph and the rest of this University Patent Policy are
subject to the terms of applicable grants and contracts with third parties. See
paragraph 7.

 

5.              5. General Research Support from Net Royalties. The University’s
share or Net Royalties will be used in support of research, or if not
specifically prohibited by the funding agency contract, will accrue to the
Science Development Fund or other appropriate research fund, and will be
allocated by the Provost. Before allocating funds, the Provost shall consult
with the relevant subdivision of the University concerning the research to be
supported.

 

6.              Inventions Not under University Auspices. Inventions by
university employees usually result from teaching, research, or other
intellectual activity involving University facilities or personnel. Accordingly,
all inventions by University employees must be reported to the Office of
Cooperative Research. When the University determines that an invention by a
University employee is unrelated to the activities for which the individual is
employed and has not involved the use of University facilities, then the
University will make no claim to such an invention. All inventions made or
conceived under circumstances involving University facilities or personnel are
the property or the University.

 

An invention made by a faculty member in the course of a paid consulting
engagement for a company may be assigned to the company only if it is unrelated
to the activities for which the faculty member is employed by Yale and it was
not made or conceived under circumstances involving University facilities or
personnel. Such an invention will be considered unrelated to the activities for
which the faculty member is employed by Yale if the invention arises directly
out or consulting activity paid for by the company, and, for example, it is made
in response to a problem posed by the company or is based on nonpublic
information provided by the company to the faculty member for use in the
consulting

 

2

--------------------------------------------------------------------------------


 

engagement. It will be considered not to have involved the use of University
facilities if no University facilities or resources (including but not limited
to space, computers, laboratory equipment and supplies), no
University-administered funds, and no University personnel other than the
faculty member himself or herself, are involved in the conception or reduction
to practice or the invention. All inventions made by Yale faculty members in the
course of consulting, and any assignments of rights to such inventions, must be
reported promptly to the Office of Cooperative Research. That Office will agree
to abide by reasonable confidentiality restrictions for disclosures of
inventions and assignments made in the course of consulting.

 

7.              When Arrangements with Outside Organizations Override This
Policy. Arrangements with outside organizations that propose terms which are
exceptions to this Policy must be submitted to the President or Provost for
review by the University with he advice of the Committee on Cooperative
Research, Patents, and Licensing, If approved by the University the terms shall
be binding upon all members or the faculty, staff, and employees of the
University conducting such research or utilizing such facilities, and will
supersede the provisions of the patent policy to the extent that the terms are
inconsistent therewith.

 

a.              Inventions by Staff Resulting from Performance or the
Responsibilities of Their Employment. Not infrequently, in the course of
carrying out assigned responsibilities of their employment, staff employees may
make commercially useful inventions or develop licensable property, (i.e., the
employee received salary or wages for the specific function of developing the
work which ultimately has commercial value). In such cases, there is no
presumption that the University will share royalty (or other) revenues with the
employee. Normally, the University does not share revenues with staff except in
cases where it appears that the invention or commercially valuable property has
not resulted from the performance of assigned duties. In these Instances, the
invention (or other commercially valuable work) will be reviewed by the
Committee on Cooperative Research, Patents, and Licensing and a recommendation
will be made to the Provost. In these cases, the division of royalties as
specified in paragraph 4(d) of this policy may not apply and the Provost may
substitute different provisions after review of the recommendations of the
Committee on Cooperative Research, Patents, and Licensing.

 

9.              Governmental Rights in Certain Inventions. Current governmental
regulations permit educational institutions to retain rights and title to
patentable inventions which results from federally funded experimental,
developmental and research work. Retention of rights by University is contingent
upon the fulfilling of a number of obligations on the part of the University and
of the Inventor(s) and these obligations must be discharged in order to protect
the Interests of all parties. Though the University may retain rights and title
to such patentable inventions, the federal government retains a royalty free
license and places certain other restrictions upon the ultimate disposition or
the patents(s). Details of the implementing regulations may be obtained from the
Office or Cooperative Research. Incumbent upon members of the University
community who apply for and receive federal finding to support research or who
use federal monies in the conduct of their research is the requirement for
written agreement that they will promptly disclose patentable inventions to the
University and will execute all instruments necessary to protect the rights of
the government and/or the University. Forms for this agreement will be provided
to all faculty and will be available for other participants (i.e. collaborators,
post-doctoral students, graduate students) from the appropriate departmental
chairman or, at the Chairman’s option, from the Departmental Business Office.

 

10.       Revocation or Amendment. This patent policy is subject to revocation
or amendment by the Corporation. In case of doubt as to the interpretation of
this patent policy, a definitive interpretation will be provided by the
President or Provost after receiving the advice of the Committee on Cooperative
Research, Patents, and Licensing. This patent policy is effective as to all
inventions/discoveries made on or after February 23, 1998.

 

Revised February, 1998

 

Copyright @ 2011, Yale University Office of Cooperative Research, New Haven,
Connective, USA.

Email: OCR@yale.edu | Telephone: (203) 436-8096 | Fax: (203) 436-8086

 

3

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

Appendix F

 

KOLLTAN PATENTS

 

(Shaded Rows = International (PCT) and Foreign Applications)

 

Jones Day
Matter No.

 

Kolltan
Reference
No.

 

Serial No.

 

Title

 

Filing Date

 

Status

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted. [**]

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

AMENDMENT NUMBER ONE TO THIRD AMENDED AND RESTATED LICENSE AGREEMENT

 

YALE UNIVERSITY, a corporation organized and existing under and by virtue of a
charter granted by the general assembly of the Colony and State of Connecticut
and located in New Haven, Connecticut (“YALE”), and KOLLTAN
PHARMACEUTICALS, INC., a corporation organized and existing under the laws of
the State of Delaware, and with principal offices located at 300 George Street,
New Haven, CT 06511 (“LICENSEE”), have entered into that certain Third Amended
and Restated License Agreement, dated March 14, 2013, as amended and/or restated
from time to time (the “Agreement”), an exclusive license to YALE’s receptor
tyrosine kinases (RTKs) intellectual property, which agreement YALE internally
designates as contract number [**].  As set forth herein, the parties now wish
to amend the Agreement.  This Amendment Number One to Third Amended and Restated
License Agreement (“Amendment No. 1”), which YALE will internally designate as
[**], shall be effective as of March 21, 2014 (“Effective Date”).

 

WHEREAS, an invention [**] was originally jointly owned by YALE and The
Governing Council of the University of Toronto, an institution of higher
education having offices located at the Innovations & Partnerships Office, 100
College Street, Toronto, ON, Canada M5G 1L5 (“TORONTO”);

 

WHEREAS, YALE has prepared a provisional patent application [**] from the
invention disclosed as [**] naming inventors from YALE and from TORONTO (the
“PATENT APPLICATION”), a copy of which has been provided by YALE to LICENSEE and
which as of the EFFECTIVE DATE has been filed with the United States Patent and
Trademark Office;

 

WHEREAS, LICENSEE and TORONTO have entered into an agreement, effective as of
December 5, 2013, pursuant to which TORONTO has assigned to LICENSEE all of
TORONTO’s interests in [**] and the [**] PATENTS (defined below) (the
“ASSIGNMENT”); and

 

WHEREAS, [**] is, as of the effective date of the ASSIGNMENT, jointly owned by
YALE and LICENSEE;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants set
forth herein, the parties agree as follows:

 

I.                                        Memorandum of Understanding

 

1.              Filing.  LICENSEE hereby agrees to pay the invoiced expenses for
the [**] PATENTS pursuant to the terms of the Agreement (as amended by Amendment
No. 1); provided that, upon assumption of prosecution of the [**] PATENTS
pursuant to Section I.3. below, such section will govern all expenses associated
with the [**] PATENTS incurred thereafter.

 

2.              Schlessinger Involvement.  The parties acknowledge that the [**]
PATENTS being included as “LICENSED PATENTS” under the Agreement (as amended by
Amendment No. 1) were made, created, developed, discovered, conceived or first
reduced to practice while

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

SCHLESSINGER was MEANINGFULLY INVOLVED AT KOLLTAN and MEANINGFULLY INVOLVED AT
YALE as defined in Section 2.26(b) under the Agreement (as amended by Amendment
No. 1).

 

3.              Prosecution.  Notwithstanding Article 10 of the Agreement (as
amended by Amendment No. 1), LICENSEE shall be entitled, at its sole expense, to
assume prosecution of the PATENT APPLICATION and any other United States or
foreign patents or patent applications claiming [**], including any
continuations, divisionals, and continuations-in-part, and continued prosecution
application(s), any reissues, re-examinations, renewals, or extensions,
substitutes, and the relevant international equivalents (collectively, the “[**]
PATENT(S)”).  Any additional patent applications claiming, using, derived from,
or arising from [**] or an [**] PATENT shall be an [**] PATENT.

 

Upon request from LICENSEE, YALE will timely transfer to LICENSEE responsibility
for prosecution of the [**] PATENTS.  All [**] PATENTS shall be prepared,
prosecuted, filed and maintained by independent patent counsel chosen by
LICENSEE and reasonably acceptable to YALE.  Said independent patent counsel
shall be ultimately responsible to LICENSEE, but YALE shall also be the client
of said patent counsel.  YALE shall have the right to retain, at its own
expense, separate patent counsel to advise YALE regarding such patent matters. 
LICENSEE shall instruct patent counsel to keep LICENSEE, YALE and YALE’s patent
counsel, if such counsel should be engaged by YALE, fully informed of the
progress of all [**] PATENTS, and to give both LICENSEE and YALE reasonable
opportunity to comment on the type and scope of useful claims and the nature of
supporting disclosures and other matters in the course of patent prosecution and
maintenance.

 

In making its decisions regarding patent matters related to [**] PATENTS,
LICENSEE shall (a) give due regard to the advice of its patent counsel,
(b) instruct its patent counsel to consider any advice offered by YALE and
YALE’s patent counsel, if such counsel should be engaged by YALE, and
(c) conduct such preparation, prosecution and maintenance of [**] PATENTS in a
manner that is commercially reasonable in order to commercialize PRODUCTS IN
CLASS and/or LICENSED METHODS for which royalties will be payable by LICENSEE to
YALE pursuant to the Agreement.  In the event of a disagreement concerning the
prosecution of the [**] PATENTS, LICENSEE shall have the right to make the final
decision concerning such the prosecution.  LICENSEE shall have no liability to
YALE for damages, whether direct, indirect or incidental, consequential or
otherwise, allegedly arising from its good faith decisions, actions and
omissions taken in compliance with the Agreement in connection with such patent
prosecution.

 

If LICENSEE desires to abandon any [**] PATENT, LICENSEE will provide YALE with
sufficient prior written notice, and YALE may then assume prosecution of such
patent; and, thereafter, (i) if the [**] PATENT remains a “LICENSED PATENT”
under the Agreement,

 

--------------------------------------------------------------------------------

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

then the provisions in the Agreement governing prosecution costs will apply; and
(ii) if the [**] PATENT ceases to be a “LICENSED PATENT” under the Agreement,
YALE’s prosecution of such patent will be at YALE’s expense, and, in the case of
this clause (ii), LICENSEE will timely assign LICENSEE’s joint ownership
interests in such [**] PATENTS that are being abandoned by LICENSEE to YALE.

 

4.              Joint Ownership.  YALE represents that it has not entered into
any agreement with TORONTO directly relating to [**] or the [**] PATENTS.  To
the extent that YALE’s consent, as a joint owner of [**] or the [**] PATENTS
with TORONTO, was needed for TORONTO’s assignment of [**] or the [**] PATENTS to
LICENSEE, YALE hereby consents to TORONTO’s assignment of [**] and the [**]
PATENTS to LICENSEE.

 

As a result of the assignment of rights from TORONTO to LICENSEE making YALE and
LICENSEE joint owners of [**] and the [**] PATENTS, YALE and LICENSEE agree that
each of LICENSEE and YALE will have the right to practice and exploit [**] and
any [**] PATENTS without the duty of accounting to the other party or seeking
consent (for licensing, assigning, or otherwise exploiting [**] or any [**]
PATENTS) from the other party by reason of the joint ownership thereof but
subject to compliance with the terms and conditions of the Agreement (as amended
by Amendment No. 1) or, if the Agreement has expired or terminated (entirely or
with respect to [**] or a particular [**] PATENT(S)), any surviving terms of the
Agreement applicable to [**] and such [**] PATENTS, as applicable; and each
party hereby waives any right it may have under the laws of any jurisdiction to
require any such approval or accounting, and, to the extent there are any
applicable laws that prohibit such a waiver, each party will be deemed to so
consent.

 

The parties acknowledge that LICENSEE has a separate ownership interest in [**]
and the [**] PATENTS obtained through LICENSEE’s assignment from TORONTO, and
the inclusion of [**] and the [**] PATENTS under the Agreement (as amended by
Amendment No. 1) only relates to YALE’s interest in them; as such, Licensee will
continue to have the right to practice and exploit [**] and [**] PATENTS even if
[**] and [**] PATENTS cease to be “LICENSED PATENTS” under the Agreement (as
amended by Amendment No. 1) or the Agreement (as amended by Amendment No. 1)
expires or terminates.

 

II.                                   Amendments

 

1.              Definitions.  All capitalized terms used herein shall have the
meaning given to such terms in the Agreement, unless otherwise specifically
defined in Amendment No. 1.

 

2.              Additional LICENSED PATENTS.

 

The parties agree that the [**] PATENTS are “LICENSED PATENTS” under the
Agreement (as amended by Amendment No. 1).

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

3.              Addition of the [**] PATENTS to Appendix A LICENSED PATENTS. 
Appendix A of the Agreement is hereby amended to add the PATENT APPLICATION as
follows:

 

M&E
Matter
No.

 

Yale
Reference
No.

 

Serial No./
Patent No.

 

Title

 

Filing Date/
Issue Date

 

Status

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

4.              Entire Agreement.  Except as explicitly amended by Amendment
No. 1, all other terms and conditions of the Agreement shall remain in full
force and effect and apply fully to the terms of Amendment No. 1 as if part of
the Agreement.

 

Signature Page Follows

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Amendment No. 1 (including the associated
Memorandum of Understanding herein).

 

 

YALE UNIVERSITY

KOLLTAN PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ E. Jonathan Soderstrom

 

By:

/s/ Gerald McMahon

 

 

 

 

 

 

E. Jonathan Soderstrom, Ph.D.

 

 

Gerald McMahon

 

Managing Director

 

 

President and Chief Executive Officer

 

Office of Cooperative Research

 

 

 

 

 

 

 

 

Date:

10 April 2014

 

Date:

3-24-2014

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

AMENDMENT NUMBER TWO TO THIRD AMENDED AND RESTATED
LICENSE AGREEMENT

 

YALE UNIVERSITY, a corporation organized and existing under and by virtue of a
charter granted by the general assembly of the Colony and State of Connecticut
and located in New Haven, Connecticut (“YALE”), and KOLLTAN
PHARMACEUTICALS,INC., a corporation organized and existing under the laws of the
State of Delaware, and with principal offices located at 300 George Street, New
Haven, CT 06511 (“LICENSEE”), have entered into that certain Third Amended and
Restated License Agreement, dated March 14, 2013, as amended by that certain
Amendment Number One to Third Amended and Restated License Agreement, effective
March 21,2014, and as amended and/or restated from time to time (the
“Agreement”), an exclusive license to YALE’s receptor tyrosine kinases (RTKs)
intellectual property, which agreement YALE internally designates as contract
number [**].  As set forth herein, the parties now wish to amend the AGREEMENT. 
This Amendment Number Two to Third Amended and Restated License Agreement
(“AMENDMENT NO. 2”), which YALE will internally designate as [**], shall be
effective as of December 1, 2014 (“AMENDMENT NO. 2 EFFECTIVE DATE”).

 

WHEREAS, an invention titled [**] was developed pursuant to the RESEARCH
AGREEMENT and is a “Joint Invention” under the RESEARCH AGREEMENT;

 

WHEREAS, LICENSEE has prepared a provisional patent application titled “[**]”
from the invention disclosed as [**] naming inventors from YALE and LICENSEE
(the “[**] PATENT APPLICATION,” described in the table II(3) below), which as of
the AMENDMENT NO. 2 EFFECTIVE DATE has been filed with the United States Patent
and Trademark Office;

 

WHEREAS, an invention titled “[**]” (“[**]”) was developed pursuant to the
RESEARCH AGREEMENT and is a “Joint Invention” under the RESEARCH AGREEMENT;

 

WHEREAS, LICENSEE has prepared a provisional patent application titled “[**]”
from the invention disclosed as [**] naming inventors from YALE and LICENSEE
(the “[**] PATENT APPLICATION,” described in the table II(3) below), which as of
the AMENDMENT NO. 2 EFFECTIVE DATE has been filed with the United States Patent
and Trademark Office; and

 

WHEREAS, YALE and LICENSEE desire to confirm the [**] PATENT APPLICATION and the
[**] PATENT APPLICATION as LICENSED PATENTS under the AGREEMENT;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants set
forth herein, the parties agree as follows:

 

I.                      Memorandum of Understanding

 

1.              Schlessinger Involvement.  The parties acknowledge that the [**]
PATENT APPLICATION and the [**] PATENT APPLICATION being included as “LICENSED
PATENTS” under the AGREEMENT (as amended by AMENDMENT NO. 2) claim RTK
TECHNOLOGY that was made, created, developed, discovered, conceived or first
reduced to practice by or on behalf of SCHLESSINGER, LAX the SCHLESSINGER LAB,
or LAX LAB while

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

SCHLESSINGER·was MEANINGFULLY INVOLVED AT YALE as defined in
Section 2.26(b) under the AGREEMENT (as amended by AMENDMENT NO. 2).

 

2.              Prosecution.  Notwithstanding Article 10 of the Agreement (as
amended by AMENDMENT No. 2), the following prosecution provisions will govern
the prosecution of the [**] PATENT APPLICATION and the [**] PATENT APPLICATION,
including any continuations, divisionals, and continuations-in-part, and
continued prosecution application(s), any reissues, reexaminations, renewals, or
extensions, substitutes, and the relevant international equivalents of each
thereof (collectively, the “AMENDMENT NO. 2 PATENT(S)”).

 

LICENSEE shall have the right to prepare, file and prosecute patent applications
jointly in the name of LICENSEE and in the name of YALE claiming AMENDMENT NO. 2
PATENTS.  LICENSEE will provide YALE with a copy of any such patent
applications, in a timely manner, for LAX’s and YALE’s review and comment prior
to the first filing thereof and YALE and LAX shall review the same and respond
to LICENSEE in a timely manner.  LICENSEE will further provide YALE with a copy
of all material correspondence between the applicable patent office and
LICENSEE’s patent counsel, if said counsel is not shared by the parties,
concerning the prosecution of such patent application(s) in a timely manner to:

 

Yale University

Office of Cooperative Research

Attn: Director of Intellectual Property

433 Temple Street

New Haven, CT  06511

P: 203-436-4675

F: 203-436-8086

E: diane.k.morrissey@yale.edu

 

or to such other address as YALE may specify for such purpose by notice to
LICENSEE, and shall reference the RESEARCH AGREEMENT ([**]).  LAX and YALE will
cooperate with and provide assistance to LICENSEE in connection with such
activities, including, without limitation, execution of all documents, and
performance of all acts reasonably necessary, to prepare, file and prosecute
such patent applications, and maintain, enforce and defend such patents. 
LICENSEE shall bear all of its own expenses, including, without limitation, the
fees of LICENSEE’s legal counsel, and any out-of-pocket expenses of YALE
associated with the preparation, filing and prosecution of such patent
applications, and the maintenance of any patents issued therefrom.

 

If LICENSEE elects not to file or thereafter prosecute specific claims and/or
applications of an AMENDMENT NO.2 PATENT in any country, LICENSEE will promptly
notify YALE at the address listed above, or to such other address as YALE may
specify for such purpose by notice to LICENSEE, and shall reference the RESEARCH
AGREEMENT ([**]).  In such event, YALE, at its expense, will have the right to
file and prosecute such application, and/or maintain such patent in such
country, jointly in its and LICENSEE’s names

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

3.              Joint Ownership.  As joint owners of each of [**],[**] and the
AMENDMENT NO. 2 PATENTS, YALE and LICENSEE agree that each of LICENSEE and YALE
will have the right to practice and exploit each of [**],[**] and the AMENDMENT
NO. 2 PATENTS without the duty of accounting to the other party or seeking
consent (for licensing, assigning, or otherwise exploiting [**],[**], or any
AMENDMENT NO. 2 PATENT) from the other party by reason of the joint ownership
thereof, but subject to compliance with the terms and conditions of the
AGREEMENT (as amended by AMENDMENT NO. 2) or, if the AGREEMENT has expired or
terminated (entirely or with respect to any of [**],[**], or the AMENDMENT NO. 2
PATENTS), any surviving terms of the AGREEMENT applicable to [**],[**] or such
AMENDMENT NO. 2 PATENT, as applicable; and each party hereby waives any right it
may have under the laws of any jurisdiction to require any such approval or
accounting, and, to the extent there are any applicable laws that prohibit such
a waiver, each party will be deemed to so consent.  For clarity, each of YALE
and LICENSEE will continue to have the right to practice and exploit each of
[**],[**] and the AMENDMENT NO. 2 PATENTS even if [**],[**] or the AMENDMENT NO.
2 PATENTS cease to be “LICENSED PATENTS” under the AGREEMENT (as amended by
AMENDMENT NO. 2).

 

This Space Intentionally Left Blank: Amendments Follow

 

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

II.                 Amendments

 

1.              Definitions.  All capitalized terms used herein shall have the
meaning given to such terms in the AGREEMENT, unless otherwise specifically
defined in AMENDMENT NO. 2.

 

2.              Additional LICENSED PATENTS.

 

Subject to Section I(2) herein, the parties agree that the AMENDMENT NO. 2
PATENTS are “LICENSED PATENTS” under the AGREEMENT (as amended by AMENDMENT NO.
2).

 

3.              Addition of the [**] PATENT APPLICATION and the [**] PATENT
APPLICATION to Appendix A LICENSED PATENTS.  Appendix A of the AGREEMENT is
hereby amended to add the [**] PATENT APPLICATION and the [**] PATENT
APPLICATION as follows:

 

JD
Matter No.

 

Yale
Reference
No.

 

Serial No./
Patent No.

 

Title

 

Filing Date/
Issue Date

 

Status

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

4.              Entire Agreement.  Except as explicitly amended by AMENDMENT NO.
2, all other terms and conditions of the Agreement shall remain in full force
and effect and apply fully to the terms of Amendment No. 2 as if part of the
Agreement.

 

Signature Page Follows

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this AMENDMENT NO. 2 (including the associated
Memorandum of Understanding herein).

 

YALE UNIVERSITY

KOLLTAN PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ E. Jonathan Soderstrom, Ph.D.

 

By:

/s/ Gerald McMahon

 

E. Jonathan Soderstrom, Ph.D.

 

 

Gerald McMahon

 

Managing Director

 

 

President and Chief Executive Officer

 

Office of Cooperative Research

 

 

 

 

 

 

 

 

Date:

December 1, 2014

 

Date:

December 5, 2014

 

--------------------------------------------------------------------------------
